Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 1 of 74 Page ID #:29291




 1   LATHROP GPM LLP
     Nancy Sher Cohen, Bar No. 81706
 2     nancy.cohen@lathropgpm.com
     Ronald A. Valenzuela, Bar No. 210025
 3     ronald.valenzuela@lathropgpm.com
     2049 Century Park East, Suite 3500S
 4   Los Angeles, California 90067-1623
     Telephone: (310) 789-4600
 5   Facsimile: (310) 789-4601
 6
     Attorneys for Plaintiffs
 7   Arconic Inc. et al.
 8                              UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11    ARCONIC INC., et al.,                   Case No. 2:14-cv-06456 GW (Ex.)
12                    Plaintiffs,             MEMORANDUM OF POINTS AND
                                              AUTHORITIES IN OPPOSITION
13    v.                                      TO JOINT MOTIONS FOR
                                              SUMMARY JUDGMENT RE:
14    APC INVESTMENT CO., et al.,             CERCLA LIABILITY BY
                                              DEFENDANTS’ PMC
15                    Defendants.             SPECIALTIES GROUP, INC. ET
                                              AL.
16
                                              Hearing:
17
                                              Date:    May 17, 2021
18                                            Time:    8:30 a.m.
                                              Place:   Courtroom 9D, 9th Floor
19
                                                       350 W. 1st Street
20                                                     Los Angeles, CA 90012
                                              Judge:   Hon. George H. Wu
21

22    AND RELATED CROSS ACTIONS,
23
      COUNTERCLAIMS AND THIRD-
      PARTY COMPLAINTS
24

25

26

27

28
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 2 of 74 Page ID #:29292




 1                                                  TABLE OF CONTENTS
 2   I.     INTRODUCTION .....................................................................................................................1
     II.    COMMON ISSUES OF LAW & FACT ...................................................................................4
 3
            A.   Defendants Have Articulated the Wrong Legal Standard..............................................4
 4               1.     CERCLA causation is established through evidence of a “plausible
                        migration pathway.” ...........................................................................................5
 5
                 2.     Defendants Misunderstand CERCLA’s Definition of “Covered
 6                      Person.” ..............................................................................................................8
            B.   COMMON ISSUES OF FACT ...................................................................................10
 7
                 1.     Groundwater Hydrogeology ............................................................................10
 8                      a.        The hydrogeology of the OU-2 Groundwater area. .............................11
 9                      b.        The ways in which hazardous substances move from Source
                                  Property soil to OU-2 Groundwater.....................................................11
10               2.     The levels of soil contamination vastly exceed soil Environmental
                        Screening Levels developed to protect groundwater. ......................................13
11
     III.   THE CHRYSLER SOURCE PROPERTY ..............................................................................15
12          A.   Overview ......................................................................................................................15
13          B.   Argument .....................................................................................................................16
                 1.     Union Pacific has applied the wrong legal standard in support of its
14                      summary-judgment motion. .............................................................................16
15               2.     There were multiple “disposals” of hazardous substances at the
                        Chrysler Property during Union Pacific’s ownership of the property. ............17
16                      a.        During Union Pacific’s ownership of the property, there were
                                  multiple disposals of waste water containing solvents. .......................18
17
                        b.        Hexavalent chromium disposals occurred during Union
18                                Pacific’s ownership of the property. ....................................................19
                        c.        Disposals of hazardous substances during Union Pacific’s
19                                ownership of the Chrysler Property resulted in releases, or
                                  threatened releases, to OU-2 Groundwater. .........................................21
20
                 3.     Union Pacific’s claim that Clarifier 2 was installed at the Chrysler
21                      Property after Union Pacific sold that property is without merit. ....................23
                        a.        Mr. Ruiz’s opinion concerning when Clarifier 2 was installed is
22                                unsupported by the evidence. ...............................................................24
23                      b.        The 1973 and 1974 site plans show that Clarifier 2 had been
                                  installed on the Chrysler Property when Union Pacific owned
24                                it. ..........................................................................................................28
     IV.    PATSOURAS SOURCE PROPERTY ....................................................................................31
25
            A.   Overview ......................................................................................................................31
26          B.   Argument .....................................................................................................................32
27               1.     Contrary to Defendants’ contention, there have been significant
                        disposals at the Patsouras Property. .................................................................32
28

                                                                        -i-
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 3 of 74 Page ID #:29293




 1                             a.
                                The property has been the site of industrial operations since at
                                least 1941. ............................................................................................32
 2                    b.        Globe Oil and Palley Supply Company polluted the property
                                for decades. ..........................................................................................34
 3
               2.     There have been releases of hazardous substances from the Patsouras
 4                    Property into OU-2 Groundwater. ...................................................................37
                      a.        There have been releases of hazardous substances into the soils
 5                              at the property. .....................................................................................37
 6                              i.          Defendants’ contention that the chromium levels in
                                            soils at the property are within background levels is
 7                                          meritless. ..................................................................................38
                                ii.         Defendants grossly mischaracterize the PCE and TCE
 8                                          soil data. ...................................................................................40
 9                              iii.        Defendants ignore the fact that the investigations into
                                            the potential impact of contaminants in the soil at the
10                                          property have been woefully inadequate. ................................42
                      b.        A plausible, if not actual, migration pathway exists between the
11                              property and OU-2 Groundwater .........................................................43
12                    c.        The Los Angeles County and Santa Fe Springs Fire
                                Departments have concluded that VOCs from historical
13                              operations at the property have impacted OU-2 Groundwater. ...........45
                      d.        There is no merit to Defendants’ contention that groundwater
14                              data establishes that the Patsouras Property is not a source of
                                OU-2 Groundwater contamination. .....................................................47
15
               3.     Defendants’ position that the Patsouras Property did not impact or
16                    threaten to impact OU-2 Groundwater finds little support from the
                      governmental agencies and environmental consultants identified in
17                    their motion. .....................................................................................................50
                      a.        The governmental agencies have reached no conclusions
18                              concerning past releases from the property to OU-2
                                Groundwater. .......................................................................................50
19
                      b.        The conclusions reached by Dr. Kulla and Defendants’ other
20                              environmental consultants are fundamentally flawed..........................51
     V.   PMC SOURCE PROPERTY ...................................................................................................53
21
          A.   Overview ......................................................................................................................53
22        B.   Argument .....................................................................................................................55
23             1.     Groundwater at and near the PMC Property flows into OU-2
                      Groundwater. ...................................................................................................55
24             2.     PMC’s contention that the groundwater at and near its property runs
                      parallel to OU-2 Groundwater is without merit. ..............................................57
25
                      a.        Mr. Vogl’s groundwater flow maps are unsubstantiated. ....................57
26                    b.        Mr. Vogl has failed to consider the impact of the OU-2
                                Groundwater containment remedy on groundwater flow. ...................58
27

28

                                                                      -ii-
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 4 of 74 Page ID #:29294




 1                    c.    The Santa Fe Springs Anticline is not a “barrier” that prevents
                            groundwater at and near the PMC Property from flowing into
 2                          OU-2 Groundwater. .............................................................................60
                      d.    The low permeability of soils in the area of the PMC Property
 3                          do not prevent groundwater from that property from reaching
                            OU-2. ...................................................................................................61
 4
                3.    The PMC Plume has impacted, and threatens to impact, OU-2
 5                    Groundwater. ...................................................................................................61
                      a.    Benzene and other CERCLA hazardous substances have been
 6                          detected in the soils at the PMC Property and in the
                            groundwater underneath it. ..................................................................61
 7
                      b.    The PMC Plume has migrated into OU-2 Groundwater. .....................62
 8                    c.    PMC cannot redraw the boundary of OU-2 Groundwater to suit
                            their litigation goals. ............................................................................63
 9
                      d.    PMC’s suggestion that remediation has been underway for
10                          years is inaccurate. ...............................................................................65

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            -iii-
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 5 of 74 Page ID #:29295




 1                                                        TABLE OF AUTHORITIES

 2                                                                                                                                                 Page(s)
 3   Cases
 4   Am. Int’l Specialty Lines Co. v. U.S.,
 5      Case No. CV 09-01734, 2010 U.S. Dist. LEXIS 65590 (C.D. Cal. June 30, 2010) ......................38

 6   AmeriPride Services, Inc. v. Valley Industrial Services, Inc.,
       No. 00-cv-113-MCE-EFB, 2016 WL 3753267 (E.D. Cal. Jul. 13, 2016) .......................................7
 7
     AmeriPride Servs. v. Tex. Eastern Overseas, Inc.,
 8     782 F.3d 474 (9th Cir. 2015) ...........................................................................................................5
 9   Artesian Water Co. v. New Castle County,
10      659 F.Supp. 1269 (D.Del. 1987) ......................................................................................................6

11   Asarco LLC v. Atl. Richfield Co.,
        No. CV 12-53-H-DLC, 2018 U.S. Dist. LEXIS 106722 (D. Mont. Jun. 26, 2018) ........................7
12
     Boeing Co. v. Cascade Corp.,
13      207 F.3d 1177 (9th Cir. 2000) .........................................................................................................7
14   Carrier Corp. v. Piper,
        460 F. Supp. 2d 827 (W.D. Tenn. 2006)..........................................................................................9
15

16   Carson Harbor Village, Ltd. v. Unocal Corp.,
        270 F.3d 863 (9th Cir. 2001) .......................................................................................................5, 9
17
     Castaic Lake Water Agency v. Whittaker Corp.,
18      272 F.Supp.2d 1053 (C.D.Cal. 2003) ................................................................................6, 7, 8, 43

19   City of Los Angeles v. San Pedro Boat Works,
         635 F.3d 440 (9th Cir. 2011) .........................................................................................................21
20
     City of Moses Lake v. U.S.,
21
         458 F. Supp. 2d 1198 (E.D. Wash. 2006) ........................................................................................7
22
     Diamond X Ranch LLC v. Atl. Richfield Co.,
23      No. 13-cv-00570-MMD-WGC, 2017 U.S. Dist. LEXIS 160845 (D. Nev. Sept. 29,
        2017) ................................................................................................................................................7
24
     Housing Auth. Of L.A. v. PCC Technical Indus.,
25      No. 11-1626 FMO (CWx), 2015 U.S. Dist. LEXIS 192127, at *39 (C.D. Cal. Jan.
        26, 2015) ........................................................................................................................................20
26

27   Innis Arden Golf Club v. Pitney Bowes, Inc.,
         629 F. Supp. 2d 175 (D. Conn. 2009) ..............................................................................................8
28

                                                                               -iv-
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 6 of 74 Page ID #:29296




 1   Kalamazoo River Study Group v. Rockwell Int’l Corp.,
        171 F3d 1065 (6th Cir. 1999) ..........................................................................................................8
 2
     New York v. Westwood-Squibb Pharm. Co.,
 3      138 F. Supp. 2d 372 (W.D.N.Y. 2000) ....................................................................................10, 11
 4
     Roosevelt Irrigation Dist. v. Salt River Project Agric. Improvement and Power Dist.,
 5      39 F. Supp. 3d 1059 (D. Ariz. 2014) ...............................................................................................7

 6   Solutia, Inc. v. McWare, Inc.
        No. 1:03-cv-1345-PWG, 2012 WL 2031350 (N.D. Ala. Jun. 1, 2012) ...........................................8
 7
     U.S. v. Wash. State Dep’t of Transp.,
 8      No. 08 5722RJB, 2010 U.S. Dist. LEXIS 121759 (W.D. Wash. Nov. 17, 2010) ...........................7
 9   Voggenthaler v. Md. Square LLC,
10      724 F.3d 1050 (9th Cir. 2013) .........................................................................................................9

11   Walnut Creek Manor, LLC v. Mayhew Ctr., LLC,
        622 F. Supp. 2d 918 (N.D. Cal. 2009) .............................................................................................7
12
     Statutes
13
     42 U.S.C. § 9601(20)(A)(ii).................................................................................................................21
14
     42 U.S.C. §§ 9607(29), 6903(3) ............................................................................................................9
15

16   42 U.S.C. § 9607(a) ...............................................................................................................................5

17   42 U.S.C. § 9607(a)(2)...........................................................................................................................9

18   CERCLA Section 107(a) .............................................................................................................5, 9, 58

19   Other Authorities

20   40 C.F.R. § 302.4 ...........................................................................................................................37, 61
21   Fed. R. Civ. P. 26(a)(2)(B) ..................................................................................................................59
22

23

24

25

26

27

28

                                                                             -v-
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 7 of 74 Page ID #:29297




 1   I.    INTRODUCTION
 2         Moving defendants in this environmental lawsuit are companies associated with
 3
     three different contaminated properties at the Omega Chemical Superfund Site. None
 4
     denies that industrial operations were conducted at their properties, and none denies
 5
     that those operations polluted the soils at the properties.
 6
           Defendant Union Pacific Railroad Company (“Union Pacific”) used to own a
 7
     piece of land that is referred to in this lawsuit as the “Chrysler Property.” The property
 8
     is known by that name because the Chrysler car company, and others, would prep,
 9
     paint, spot chrome, and use solvents to clean new cars at a rate of 3,000 to 5,000 each
10
     month before sending them to dealerships. EPA has determined that the property is a
11
     known source of groundwater contamination designated as Operable Unit 2, or “OU-
12
     2” of the Omega Superfund Site.1
13

14         Defendants Halliburton Affiliates, LLC (“Halliburton”), Palley Supply

15   Company, and Kekropia, Inc. are associated with the “Patsouras Property,” which gets

16   its name from Kekropia’s owner, Larry Patsouras. Industrial operations at that

17   property date back to 1941, maybe earlier, when a company called Globe Oil Tools

18   Company made tools and oil drilling bits and conducted heat treating at the property.
19   Halliburton is the successor to the company that bought Globe Oil. Palley Supply
20   Company took over in the 1970s performing hydraulics maintenance and other
21   industrial operations. Its owner faced a criminal complaint for not properly
22   maintaining a waste management unit and eventually the company had to forfeit its
23   right to do business for not paying its business taxes. Kekropia is the current owner of
24
     1
25     OU-2, is defined in the September 2011 EPA OU-2 Record of Decision and in the
     March 31, 2017 OU-2 Consent Decree, entered between Plaintiffs and EPA; it is
26   composed of contaminated groundwater generally downgradient of OU-1,
27   commingled with chemicals released from properties near or within the OU-2
     boundary, which is shown graphically in both the 2011 EPA Record of Decision and
28   the 2017 Consent Decree (hereafter, “OU-2 Groundwater”).
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 8 of 74 Page ID #:29298




 1   the property. Kekropia had to excavate and remove contaminated soils at the property
 2   in 1998, 2006, 2010, and 2014.
 3
           Defendants Ferro Corp. and PMC Specialties Group, Inc. used to own and
 4
     operate a chemical plant at the “PMC Property.” Ferro Corp. operated the plant for
 5
     about ten years then sold the property and business to PMC Specialties Group who
 6
     operated the chemical plant for about 6 years before shutting it down in the early
 7
     1990s. Since then, for almost 30 years, the California Department of Toxic Substances
 8
     Control has been pursuing PMC Specialties Group to remediate the contamination at
 9
     the property resulting from the operations there.
10
           Plaintiffs sued these defendants, and others, for contribution under CERCLA to
11
     recover a portion of the millions of dollars they have incurred, and the tens of millions
12
     more they will incur, under a consent decree Plaintiffs entered into with the federal
13
     and state governments to address the OU-2 Groundwater contamination, including
14
     constructing and maintaining a pump-and-treat groundwater containment remedy.2
15
     Plaintiffs contend that defendants share responsibility for that contamination, so they
16
     should help pay to address it.
17

18         Moving Defendants now seek summary judgment, arguing that there is no
19   evidence that they are responsible under CERCLA for any hazardous substances
20   impacting OU-2 Groundwater.3 See Joint Motions for Summary Judgment (“Mot.”), at
21   3. However, the record shows otherwise.
22
     2
23     Plaintiffs are parties that have been cooperating with the EPA to address the
     contamination at the Omega Chemical Corporation Superfund Site, a site named after
24   the now-defunct chemical treatment and recycling company, Omega Chemical, that
25   badly mishandled the chemicals its thousands of customers, like Plaintiffs, sent there
     for proper management.
26   3
       Moving Defendants make much of the fact that EPA did not issue Special Notice
27   Letters to them, identifying them as liable for the OU-2 Groundwater contamination.
     The assertion is an empty one for four reasons. First, the objective of the search for
28   potentially responsible parties, or “PRPs,” which is a prelude to issuing Special Notice
                                                 2
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 9 of 74 Page ID #:29299




 1             Despite Union Pacific’s contentions to the contrary, multiple, significant
 2                disposals of hazardous substances occurred when Union Pacific owned
 3                the Chrysler Property, and although Plaintiffs are not required to prove
 4                that those disposals reached OU-2 Groundwater, the record establishes
 5                that they did.
 6
               Halliburton, Kekropia, and Palley Supply Company contend that there
 7
                  are only “trace amounts” of hazardous substances in the soils at the
 8
                  Patsouras Property, and these minute amounts cannot possibly migrate to
 9
                  OU-2 Groundwater. But the Patsouras Defendants ignore the fact that the
10
                  property was subject to multiple discharges to ground in the decades that
11

12

13
     Letters, is to enhance EPA’s success in negotiating with PRPs to conduct the response
     activity under EPA’s oversight. Because Plaintiffs stepped up early to address the
14   OU-2 Groundwater contamination, that goal was accomplished with the entry of the
15
     2017 OU-2 Consent Decree without the need for a complete PRP search. See, e.g.,
     PRP Search Manual, U.S. EPA, Office of Enforcement and Compliance Assurance,
16   EPA 330-B-17-001(Sept. 2017), at 5-6 (available online at
17   https://www.epa.gov/sites/production/files/2017-10/documents/prp-search-man-cmp-
     17_0.pdf). Second, nothing precludes EPA from issuing a Special Notice Letter to the
18   Moving Defendants; it may still do so and has continued to issue additional notice
19   letters after the initial round of Special Notice Letters was issued in 2012. Third, EPA
     is not obligated to issue such notices to every PRP responsible for environmental
20   contamination, and often, it does not do so for a variety of reasons, some having
21   nothing to do with whether a party is responsible for the contamination. Finally, in
     this instance, EPA has been well aware, since 2014, that Plaintiffs are pursuing a
22   CERCLA action against the moving defendants to compel them to pay their fair share
23   of costs to address the OU-2 Groundwater contamination; thus, there is less urgency
     for EPA to pursue parties that are already subject to “private enforcement” of
24   CERCLA’s strict liability statute. See also Superfund Program Implementation
25   Manual, Fiscal Year 2019, U.S. EPA, Office of Land and Emergency Management,
     OLEM 9200.3-154 (Dec. 14, 2018), at X-7 2 (available online at
26   https://semspub.epa.gov/work/HQ/100001805.pdf); Clay, Don R., Asst. Admin. For
27   Solid Waste and Emergency Response, Integrated Timeline for Superfund Site
     Management (Jun. 11, 1990), at 2 (available online at
28   https://nepis.epa.gov/Exe/ZyPDF.cgi/P100CYTB.PDF?Dockey=P100CYTB.PDF).
                                                 3
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 10 of 74 Page ID #:29300




  1                Globe Oil and Palley Supply operated there. Indeed, the soil
  2                contamination was so bad, they had to excavate and remove it—four
  3                times—and they did so only after the contaminants had been in those
  4                soils for 20, 30, 40 years, leaching to groundwater.
  5
                  PMC Specialties Group and Ferro Corp. admit that contaminants from
  6
                   operations at the property have impacted groundwater and that the
  7
                   contaminated groundwater has migrated offsite. However, they contend
  8
                   that the PMC Property sits outside the boundary of OU-2, and the
  9
                   contaminated groundwater leaving the PMC Property will never impact
 10
                   OU-2 Groundwater because it flows parallel to OU-2 Groundwater. This
 11
                   contention is without merit. Contaminated groundwater leaving the PMC
 12
                   Property has impacted OU-2 Groundwater, and most certainly will
 13
                   continue to do so when the OU-2 Groundwater containment remedy
 14
                   becomes operational and further draws in the contaminated groundwater
 15
                   emanating from the PMC Property.
 16

 17
            Accordingly, Plaintiffs respectfully submit that Defendants’ motion should be

 18
      denied.

 19   II.   COMMON ISSUES OF LAW & FACT
 20         A.     Defendants Have Articulated the Wrong Legal Standard
 21
            The parties agree upon the four elements of CERCLA liability. To prove
 22
      liability, a contribution plaintiff must prove: (1) the location containing “hazardous
 23
      substances” qualifies as a “facility,” as that term is defined under CERCLA; (2) a
 24
      “release” or “threatened release” of hazardous substances from that facility has
 25
      occurred; (3) the plaintiff incurred response costs as a result of the release or
 26
      threatened release and those costs were “necessary” and “consistent with the national
 27
      contingency plan;” and (4) the defendant is within one of four classes of “persons”
 28

                                                   4
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 11 of 74 Page ID #:29301




  1   subject to the liability provisions of Section 107(a). Carson Harbor Village, Ltd. v.
  2   Unocal Corp., 270 F.3d 863, 871-72 (9th Cir. 2001); AmeriPride Servs. v. Tex.
  3   Eastern Overseas, Inc., 782 F.3d 474, 489-90 (9th Cir. 2015) (“The liability of the
  4   defendant in . . . [a] contribution action is . . . defined by § 9607(a)”). However,
  5   throughout their brief, Defendants’ misstate the burden of proof that Plaintiffs must
  6   meet to prove: (1) the causation requirement under CERCLA, and (2) that a defendant
  7   is a “covered person” under the fourth element set out above. See Mot., pg. 8.
  8
                   1.     CERCLA causation is established through evidence of a
  9                       “plausible migration pathway.”
 10         As to the causation requirement, Defendants incorrectly argue that Plaintiffs
 11   must establish that the hazardous substances released from Defendants’ properties
 12   actually ended up in OU-2 Groundwater. See id. (stating that, on summary judgment,
 13   “[c]ourts require plaintiffs to prove that a release for which the defendant is
 14   responsible at one site. . . caused the contamination of the second site.”) (emphasis
 15   added). This is categorically not the burden of proof applicable here—Plaintiffs do not
 16
      have to trace the hazardous substances from Defendants’ land into OU-2
 17
      Groundwater; Plaintiffs do not have to show actual causation; and Plaintiffs do not
 18
      have to show that Defendants’ actions caused the release or threatened release of
 19
      hazardous substances from their land. In fact, Plaintiffs do not even have to show that
 20
      there has been a release of hazardous substances from Defendants’ properties into
 21
      OU-2 Groundwater — CERCLA imposes liability for a threatened release as well. 42
 22
      U.S.C. § 9607(a).
 23
            District courts in the Ninth Circuit instead require a CERCLA plaintiff to make
 24
      a prima facie showing only that there is a “plausible migration pathway” for
 25
      hazardous substances which were once on defendant’s land to travel to plaintiff’s
 26

 27

 28

                                                   5
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 12 of 74 Page ID #:29302




  1   land4 and that the plaintiff incurred costs to clean up hazardous substances from its
  2   land that are similar to those once existing on defendant’s land. Castaic Lake Water
  3   Agency v. Whittaker Corp., 272 F.Supp.2d 1053, 1065 (C.D.Cal. 2003) (internal
  4   citations and quotations omitted). CERCLA plaintiffs are not required to prove that
  5   the hazardous substances on Defendants’ land actually did travel this pathway. See id.
  6   Instead, once a plaintiff has made this prima facie showing, the burden of proof falls
  7   on the defendant to disprove that hazardous substances from its land reached the
  8   plaintiffs’ property.5 See id. This “burden-shifting approach is in keeping with
  9   CERCLA’s broad remedial purpose and is consistent with the ‘minimum causal
 10   nexus’ most courts require under CERCLA.” Castaic Lake, 272 F.Supp.2d at 1066
 11   (internal citations and quotations omitted). See also Artesian Water Co. v. New Castle
 12   County, 659 F.Supp. 1269, 1282 (D.Del. 1987) (requiring plaintiffs to “fingerprint”
 13   individual defendant’s waste would allow potentially responsive parties “to avoid
 14   financial responsibility for the cleanup”).
 15
               Thus, in a two-site CERCLA case such as this, Plaintiffs meet their burden on
 16
      summary judgment if they (a) identify a contaminant in OU-2 Groundwater, (b)
 17
      identify the same (or chemically similar) contaminant at Defendants’ Property (e.g., in
 18
      the soil there), and (c) provide evidence of a plausible migration pathway by which
 19
      the contaminant could have traveled from the defendant’s facility to OU-2
 20
      Groundwater. Castaic Lake, 272 F.Supp. 2d at 1066.
 21
               Defendants claim that district courts in the Ninth Circuit are “grappling” with
 22
      the question of the appropriate burden of proof (it is not) and suggest that this Court
 23

 24
      should instead apply an impossibly high standard requiring Plaintiffs to show the

 25
      4
 26       The same analysis applies when the hazardous substances travel to property or

 27   groundwater which the plaintiff may not own but is still responsible to clean up.
      5
 28       Or property or groundwater which the plaintiff is responsible to clean up.

                                                    6
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 13 of 74 Page ID #:29303




  1   hazardous substances from Defendants’ land actually reached OU-2 Groundwater and
  2   that this occurred during the time that each Defendant owned or operated the land. See
  3   Mot. at 10, n.8.
  4
            Any alleged confusion in the Ninth Circuit regarding the standard of proof to be
  5
      shown by a CERCLA plaintiff in a two-site case is in Defendants’ minds only.
  6
      Castaic Lake has been followed in this district for nearly 20 years and has been
  7
      adopted by federal courts throughout the Ninth Circuit.6 The Castaic Lake court
  8
      considered, and disregarded, decisions from other courts applying Defendants’
  9
      proposed standard—as one can imagine, tracing the journey of one Defendant’s
 10
      release of PCE, for example, as it travels through the subsurface soil of Defendants’
 11
      land to an underground plume of contaminated groundwater would be a daunting, if
 12
      not impossible, undertaking. Thus, the court held a burden-shifting approach,
 13
      requiring proof only of a “plausible migration pathway,” was a better way to achieve
 14
      CERCLA’s remedial goals. Requiring a CERCLA plaintiff to make a showing that
 15
      contaminants from the defendant’s land actually reached the contaminated site would
 16
      give “irresponsible defendants” an absolute defense to any and all liability and is not
 17
      the standard used in the Ninth Circuit. See Boeing Co. v. Cascade Corp., 207 F.3d
 18
      1177, 1185 (9th Cir. 2000). It would also encourage entities to avoid adequate testing
 19

 20

 21

 22   6
       See also U.S. v. Wash. State Dep’t of Transp., No. 08 5722RJB, 2010 U.S. Dist.
 23   LEXIS 121759, at *3-4 (W.D. Wash. Nov. 17, 2010); City of Moses Lake v. U.S., 458
      F. Supp. 2d 1198, 1237-38 (E.D. Wash. 2006); Walnut Creek Manor, LLC v. Mayhew
 24   Ctr., LLC, 622 F. Supp. 2d 918, 927 (N.D. Cal. 2009); Diamond X Ranch LLC v. Atl.
 25   Richfield Co., No. 13-cv-00570-MMD-WGC, 2017 U.S. Dist. LEXIS 160845, at *43-
      44 (D. Nev. Sept. 29, 2017); AmeriPride Services, Inc. v. Valley Industrial Services,
 26   Inc., No. 00-cv-113-MCE-EFB, 2016 WL 3753267, at *2, 5 (E.D. Cal. Jul. 13, 2016);
 27   Roosevelt Irrigation Dist. v. Salt River Project Agric. Improvement and Power Dist.,
      39 F. Supp. 3d 1059, 1074 (D. Ariz. 2014); Asarco LLC v. Atl. Richfield Co., No. CV
 28   12-53-H-DLC, 2018 U.S. Dist. LEXIS 106722 at *76, 80 (D. Mont. Jun. 26, 2018).
                                                  7
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 14 of 74 Page ID #:29304




  1   of property throughout ownership or operation, the precise opposite of the statute’s
  2   goals.
  3
               Perhaps recognizing that the causal nexus required under Castaic Lake is a
  4
      “minimal one,” Defendants have gone beyond this circuit in search of a more stringent
  5
      standard. For example, they seize on the Sixth Circuit’s decision in Kalamazoo River
  6
      Study Group v. Rockwell Int’l Corp., 171 F3d 1065 (6th Cir. 1999) for the proposition
  7
      that a plaintiff must do more than show it was possible for defendants’ hazardous
  8
      substances to migrate to the site where plaintiffs were required to clean the
  9
      contamination. The court in Solutia, Inc. v. McWare, Inc. No. 1:03-cv-1345-PWG,
 10
      2012 WL 2031350 (N.D. Ala. Jun. 1, 2012) adopted a similar more-than-a-possibility
 11
      standard. Id., 2012 WL 2031350 at *8. However, the Castaic Lake court considered
 12
      the standard applied in Kalamazoo River and declined to adopt it. 272 F. Supp. 2d at
 13
      1066 n.15. Thus, neither Kalamazoo nor Solutia represent the standard adopted by
 14
      courts in this circuit.7 Thus, this Court need not be distracted by Defendants’ efforts to
 15
      impose a standard that does not apply in this circuit.
 16
                     2.    Defendants Misunderstand CERCLA’s Definition of “Covered
 17
                           Person.”
 18
               Defendants also misstate what Plaintiffs must prove to establish that a former
 19
      owner or operator is a “covered person” under CERCLA. They suggest that Plaintiffs
 20
      must provide evidence of two facts. First, Plaintiffs must establish that there was a
 21
      “disposal” of a hazardous substance at Defendants’ properties when each owned or
 22
      operated at that property. Second, Defendants contend that Plaintiffs must establish
 23
      that these disposals or releases to soil “impacted” OU-2 Groundwater. See e.g., Mot.
 24
      at 6-7. Defendants are wrong; that is not the law. However, even if that were the law,
 25
      Defendants still cannot prevail on their pending motions.
 26

 27
      7
        Innis Arden Golf Club v. Pitney Bowes, Inc., 629 F. Supp. 2d 175 (D. Conn. 2009) is
 28   similarly inapt, as in that case plaintiff failed to make any showing of causation.
                                                    8
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 15 of 74 Page ID #:29305




  1         CERCLA Section 107(a) provides that a “covered person” who is subject to
  2   liability is “any person who at the time of disposal of any hazardous substance owned
  3   or operated any facility at which such hazardous substances were disposed of.” 42
  4   U.S.C. § 9607(a)(2); Carson Harbor, 270 F.3d at 871-72 (noting “covered person”
  5   element of CERCLA liability requires proof of “disposal” when former owner or
  6   operator was involved at the facility). Contrary to Defendants’ contention, the
  7   “covered person” element does not include a further requirement that the disposal by a
  8   former owner or operator must migrate into the environment, whether soil or
  9   groundwater, to qualify the former owner or operator as a responsible party under
 10   CERCLA. And none of the cases cited by Defendants in their brief have interpreted
 11   the “covered person” element to include such a requirement.
 12
            In fact, such a requirement is precluded under CERCLA’s definition of the
 13
      term “disposal” and the Ninth Circuit’s interpretation of that term. “Disposal” is
 14
      generally defined as the dumping, spilling, or discharging of any solid waste or
 15
      hazardous waste so that it “may enter the environment.” 42 U.S.C. §§ 9607(29),
 16
      6903(3). There is no requirement that the solid waste or hazardous waste actually
 17
      enter the environment to qualify as a CERCLA “disposal.” See Voggenthaler v. Md.
 18
      Square LLC, 724 F.3d 1050, 1064-65 (9th Cir. 2013). Thus, to establish that
 19
      Defendants are “covered persons” under Section 107(a)(2), Plaintiffs need not show
 20
      that a disposal entered the environment, let alone migrated through the soil at their
 21
      properties and actually entered OU-2 Groundwater. See, e.g., Carrier Corp. v. Piper,
 22
      460 F. Supp. 2d 827, 834-35 (W.D. Tenn. 2006) (“There is no requirement that the
 23
      substance deposited by the individual held liable is the substance that actually is
 24
      released [into the environment] or causes contamination.”).8
 25

 26
      8
 27     And as noted above, even as to the “release element,” CERCLA does not require that
      a contribution plaintiff “tie” or “trace” a release of a hazardous substance to any
 28   particular defendant. Plaintiffs need only show that there has been a release, or
                                                  9
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 16 of 74 Page ID #:29306




  1         Here, Defendants are conflating two separate and distinct elements of CERCLA
  2   liability: a “disposal,” which relates to the “covered person” element, and a “release,”
  3   which relates to the “causation” element. CERCLA’s definitions of the terms
  4   “disposal” and “release” are somewhat similar, but they are not identical. When a
  5   party disposes of a hazardous substance or a hazardous waste, the substance or waste
  6   is essentially put in a position where it “may enter the environment,” whereas when a
  7   party releases a hazardous substance or a hazardous waste, there is no question that it
  8   has gone “into the environment.” New York v. Westwood-Squibb Pharm. Co., 138 F.
  9   Supp. 2d 372, 383–84 (W.D.N.Y. 2000).
 10
            Thus, as to the “covered person” element of CERCLA liability, the only
 11
      questions for this Court in deciding whether any of the Moving Defendants qualify as
 12
      a former owner or operator are: (a) whether those Defendants did, in fact, own the
 13
      property or operate there (a fact that none of the Moving Defendants dispute), and (b)
 14
      whether there is evidence of a disposal of hazardous substances at the property during
 15
      the time the Moving Defendants used to own the Property or operate there. As
 16
      explained below, there is ample evidence of such disposals. And even though
 17
      Plaintiffs are not required to show those disposals resulted in releases or threatened
 18
      releases to OU-2 Groundwater, there is ample evidence that such releases or
 19
      threatened releases to OU-2 Groundwater in fact occurred as a result of their disposals
 20
      or releases.
 21
            B.       COMMON ISSUES OF FACT
 22

 23                  1.   Groundwater Hydrogeology
 24         Because groundwater contamination is at the center of this case, Plaintiffs
 25   believe that providing a brief summary of the basic concepts of hydrogeology may
 26

 27
      threatened release, from the Defendants’ properties into OU-2 Groundwater –
 28   irrespective of who caused the release.
                                                  10
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 17 of 74 Page ID #:29307




  1   facilitate the Court’s review of the pending joint motions. Those two basic concepts
  2   are: (1) the hydrogeology of the OU-2 Groundwater area; and (2) the ways in which
  3   hazardous substances move from Source Property soil to OU-2 Groundwater.
  4
                         a.     The hydrogeology of the OU-2 Groundwater area.
  5
            OU-2 Groundwater lies in a “recharge” area, an area where groundwater is
  6
      replenished by rain penetrating the surface soils and moving downward through soil to
  7
      the water table. See Expert Report of R. D. Mutch, Jr., P.Hg., P.E. (Docket No. 903-
  8
      204) (“Mutch Report”), Jan. 14, 2021, at 2-6. This recharge can be supplemented by
  9
      other property-generated water sources such as leaking clarifiers, lagoons, or sewers.
 10
      Id. Importantly, the permeability of the soils that exist above the water table of OU-2
 11
      Groundwater are such that they would not prevent hazardous substances, at
 12
      concentrations that significantly exceed levels protective of groundwater, as is the
 13
      case here, from moving downward into OU-2 Groundwater. Id.
 14

 15                      b.     The ways in which hazardous substances move from
                                Source Property soil to OU-2 Groundwater.
 16
            The hazardous substances at Defendants’ Source Properties can exist in two
 17
      basic forms. See, generally, Mutch Report § 2.4. They can be dissolved in water (a
 18
      “dissolved plume”). For example, wastewater or wash water resulting from industrial
 19
      or commercial operations at a property that contains mostly water with a low
 20
      percentage of hazardous substances would generate a dissolved plume. Alternatively,
 21
      these substances can be released as relatively pure chemical compounds with densities
 22
      much heavier than water (known as “DNAPL”) or densities much lighter than water
 23
      (“LNAPL”).9
 24

 25

 26   9
       “DNAPL” stands for Dense Non-Aqueous Phase Liquid and “LNAPL” stands for
 27   Light Non-Aqueous Phase Liquid. Because DNAPL is dense, it most often pools at the
      bottom of a groundwater aquifer. By contrast, lighter density LNAPLs typically remain
 28   near the top surface of an aquifer.
                                                 11
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 18 of 74 Page ID #:29308




  1         Hazardous substances move through soil differently depending upon which
  2   form they are in: dissolved, DNAPL, or LNAPL. Dissolved plumes move through soil
  3   in the same way that precipitation will move through soil, percolating downward with
  4   the water. DNAPL and LNAPL chemicals move through soil a different way, relying
  5   on subsurface features in the soil that act as conduits, such as root holes and
  6   desiccation cracks in clays and silts that are typical in soils in the OU-2 Groundwater
  7   area. These secondary features allow DNAPL and LNAPL chemicals to migrate
  8   directly through the soils without first dissolving in water.
  9
            Residual soil contamination, present for many years at virtually every Source
 10
      Property, allows continued releases or threats of releases to OU-2 Groundwater. And,
 11
      even where a Defendant has undertaken some remediation of property soil
 12
      contamination, if the remediation occurred long after the initial release of the
 13
      substances to impacted soils, those earlier releases would have reached OU-2
 14
      Groundwater prior to the time of any remediation. That has occurred at virtually each
 15
      of the Defendant Source Properties.
 16
            Various federal and state regulatory authorities have reached the same
 17
      conclusion about the relationship between Source Property soil contamination and
 18
      OU-2 Groundwater. As EPA has determined, OU-2 Groundwater “is an aquifer with
 19
      potential for contaminants to migrate to aquifers used for municipal and domestic
 20
      drinking water.” See RFJN, Ex. 1 at 72 (OU-2 Feasibility Study); see also Exs. 1 at
 21
      39, 56 (OU-2 Remedial Investigation) (EPA concluding that contaminants at
 22
      identified source areas have infiltrated into the subsurface and migrated generally
 23

 24
      downward by gravity through the vadose zone), 6 at 444 (Letter from Yvonne

 25
      Sanchez, DTSC Section Chief, to Michael Evans, President, New Associated Plating,

 26
      enclosing proposed Corrective Action Consent Agreement, In the Matter of

 27
      Associated Plating Co. Inc., Dkt. HWCA: SPRD 02/03 SCC-4293 (Jan. 14, 2003)

 28
      (“Jan. 14, 2003 DTSC Letter”) at 3) (including finding of fact that contaminants at the

                                                  12
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 19 of 74 Page ID #:29309




  1   Associated Plating Property “have migrated or may migrate” through subsurface soils
  2   and have “already migrated to the groundwater”), 7 at 471 (Letter from Paula
  3   Rasmussen, Regional Water Quality Control Board-Los Angeles (“RWQCB-LA”)
  4   Asst. Exec. Officer to Claudette Earl enclosing draft Cleanup and Abatement Order,
  5   Order No. R4-2013-0012 (May 16, 2013) (“May 16 RWQCB-LA Letter”)). Put
  6   simply, the hydrogeology of OU-2 presents a generally unobstructed pathway for
  7   hazardous substances disposed of or released at the Defendants’ Source Properties to
  8   reach OU-2 Groundwater.
  9
                   2.    The levels of soil contamination vastly exceed soil
 10                      Environmental Screening Levels developed to protect
 11
                         groundwater.

 12         To help assess environmental threats and facilitate decisions on the need for
 13   investigation and remediation at contaminated properties, both the EPA and California
 14   Regional Quality Control Board, San Francisco (“RWQCB-SF”), have developed
 15   environmental screening levels (“ESLs”).10 See, generally, Mutch Report § 3.2. The
 16   ESLs are values for chemical concentrations in various environmental media (e.g.,
 17   soil, groundwater, soil vapor, air, etc.) that can be compared to the chemical
 18   concentration levels found in the corresponding media at a contaminated property to
 19

 20

 21   10
        EPA calls these screening levels “Regional Screening Levels” while the RWQCB-
 22   SF calls them “Tier 1 Environmental Screening Levels.” These screening levels have
 23   been prepared for different environmental media including contaminated soils,
      contaminated groundwater, and soil vapor. See Mutch Report §§ 3.2.1 - 3.2.3. For
 24   convenience, both EPA and RWQCB-SF screening levels will be referred to in the
 25   Motion as simply “ESLs.” The ESLs developed by the RWQCB-SF are generally
      used by all California RWQCBs, including the RWQCB-LA, which is overseeing
 26   groundwater remediation at many properties within OU-2. See, e.g., RWQCB-LA,
 27   Brownfields Cleanup and Redevelopment Agency Program, https://www.
      waterboards.ca.gov/losangeles/water_issues/programs/remediation/brownfields.htm
 28   l#intro, last visited Dec. 18, 2020 (providing link to ESLs developed by RWQCB-SF).
                                                 13
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 20 of 74 Page ID #:29310




  1   evaluate the threats posed by the contamination.11 See, e.g., RFJN, Ex. 8, 10. ESLs for
  2   soils, called “soil screening levels,” have been developed to protect against different
  3   types of exposure concerns, as for example, exposure through dermal contact or
  4   leaching to groundwater. See Mutch Report § 3.2.1. In the instant Motion, the relevant
  5   soil ESLs are the latter type, i.e., those calculated specifically to be protective of
  6   groundwater; they are used to identify levels of contaminants in soil that pose a threat
  7   of migration to groundwater at levels that would preclude the use of the groundwater
  8   for drinking water or result in other exposure pathways of concern. See RFJN, Exs. 9.
  9   Accordingly, if the concentration of soil contamination at one of the Defendants’
 10   Source Properties exceeds the ESL for that substance, that contamination threatens
 11   OU-2 Groundwater and is reasonably likely to adversely impact it. Id.; see also Mutch
 12   Report, at 3-3 to 3-7. The more the concentration of a hazardous substance detected in
 13   soils exceeds the pertinent soil screening level, the greater the likelihood of actual
 14   groundwater contamination approaches certainty. Id. As explained below, multiple
 15   hazardous substances have been detected in the soil at the Defendants’ Source
 16   Properties in concentrations that vastly exceed the soil screening levels.12
 17

 18
      11
 19      With one exception, the soil screening levels (as well as those for soil gas and
      groundwater) that are referenced in this Motion are those developed by the RWQCB-
 20   SF given that the Source Properties are located in this state and the California State
 21   and Regional Boards have regulatory responsibility for this state’s water quality. See
      Mutch Report § 3. The RWQCB-SF has not developed generic soil screening levels
 22   for metals. Id., at 3-6. Accordingly, the soil screening levels for metals (e.g.,
 23   hexavalent chromium) referenced in this Motion are those developed by EPA. Id., at
      3-7 to 3-8. Table 3-1 in the Mutch Report summarizes the ESLs used by RWQCB-SF
 24   for organics and the ESLs used by EPA for metals to address those soil contamination
 25   levels that can represent a threat to groundwater.
      12
         Plaintiffs do not contend that exceedances of ESLs constitute evidence that soil
 26   contamination at a particular property has impacted OU-2 Groundwater. Instead, they
 27   are yet another line of evidence leading to the conclusion that the magnitude of those
      hazardous substance releases to soil constitutes a highly plausible migration pathway to
 28   OU-2 Groundwater. See Mutch Report, at 3-1.
                                                   14
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 21 of 74 Page ID #:29311




  1   III.   THE CHRYSLER SOURCE PROPERTY
  2          A.    Overview
  3
             As set forth fully in Plaintiffs’ Motion for Partial Summary Judgment (Docket
  4
      No. 903-002), in early 1964, and continuing until 1988, the Chrysler Property was
  5
      used to prepare newly manufactured cars for distribution to dealerships for sale. Such
  6
      “prep work” included body work, mechanical work, tune-up, front-end alignment,
  7
      emissions control testing, painting, washing, detailing, and road performance tests.
  8
      Those operations involved the use of various hazardous substances and generated
  9
      extensive waste contaminated with hazardous substances such as hexavalent
 10
      chromium and solvents. Although the Chrysler Property had two owners when the
 11
      property was used for car prep operations, Union Pacific Railroad Company (“Union
 12
      Pacific”) and defendant Palmtree Acquisition Corp., the operations, materials used,
 13
      and wastes generated remained the same throughout both ownership periods.
 14

 15
             No one disputes that the car prep operations resulted in contamination of the

 16
      soils at the Chrysler Property. The contamination was so extensive that EPA

 17
      concluded in 2010 that the property was a known source of releases of hazardous

 18   substances from soils at the property into OU-2 Groundwater.13

 19

 20   13
        Union Pacific, and the other Moving Defendants, Halliburton Affiliates, LLC,
 21   Palley Supply Company, Kekropia, Inc., PMC Specialties Group, Inc., and Ferro
      Corp., make much of the fact that EPA did not issue Special Notice Letters to them,
 22   identifying them as liable for the OU-2 Groundwater contamination. The assertion is
 23   an empty one for four reasons. First, the objective of the search for potentially
      responsible parties, or “PRPs,” which is a prelude to issuing Special Notice Letters, is
 24   to enhance EPA’s success in negotiating with PRPs to conduct the response activity
 25   under EPA’s oversight. Because Plaintiffs stepped up early to address the OU-2
      Groundwater contamination, that goal was accomplished with the entry of the 2017
 26   OU-2 Consent Decree without the need for a complete PRP search. See, e.g., PRP
 27   Search Manual, U.S. EPA, Office of Enforcement and Compliance Assurance, EPA
      330-B-17-001(Sept. 2017), at 5-6 (available online at
 28   https://www.epa.gov/sites/production/files/2017-10/documents/prp-search-man-cmp-
                                                 15
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 22 of 74 Page ID #:29312




  1         Yet now, Union Pacific—which owned the property for a decade when the car
  2   prep operations took place—takes the untenable position that not a single drop of any
  3   hazardous substance was placed anywhere on the property and not a single drop was
  4   released to the soils and impacted OU-2 Groundwater. This contention is particularly
  5   surprising since car prep operations at the property during Union Pacific’s ownership
  6   occurred prior to the imposition of even the earliest environmental regulations focused
  7   on hazardous waste disposal practices protective of the environment. Based on this
  8   magical thinking, Union Pacific argues that it does not qualify as a “covered person,”
  9   or “responsible party,” under CERCLA and is, therefore, entitled to summary
 10   judgment. Union Pacific is wrong.
 11
            B.     Argument
 12
                   1.    Union Pacific has applied the wrong legal standard in support
 13                      of its summary-judgment motion.
 14
            Like the other Moving Defendants, Union Pacific contends that to establish a
 15
      defendant’s liability as a former owner or operator under CERCLA, Plaintiffs must
 16

 17
      17_0.pdf). Second, nothing precludes EPA from issuing a Special Notice Letter to the
 18   Moving Defendants; it may still do so and has continued to issue additional notice
 19   letters after the initial round of Special Notice Letters was issued in 2012. Third, EPA
      is not obligated to issue such notices to every PRP responsible for environmental
 20   contamination, and often, it does not do so for a variety of reasons, some having
 21   nothing to do with whether a party is responsible for the contamination. Finally, in
      this instance, EPA has been well aware, since 2014, that Plaintiffs are pursuing a
 22   CERCLA action against the moving defendants to compel them to pay their fair share
 23   of costs to address the OU-2 Groundwater contamination; thus, there is less urgency
      for EPA to pursue parties that are already subject to “private enforcement” of
 24   CERCLA’s strict liability statute. See also Superfund Program Implementation
 25   Manual, Fiscal Year 2019, U.S. EPA, Office of Land and Emergency Management,
      OLEM 9200.3-154 (Dec. 14, 2018), at X-7 2 (available online at
 26   https://semspub.epa.gov/work/HQ/100001805.pdf); Clay, Don R., Asst. Admin. For
 27   Solid Waste and Emergency Response, Integrated Timeline for Superfund Site
      Management (Jun. 11, 1990), at 2 (available online at
 28   https://nepis.epa.gov/Exe/ZyPDF.cgi/P100CYTB.PDF?Dockey=P100CYTB.PDF).
                                                 16
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 23 of 74 Page ID #:29313




  1   show: (a) a disposal of hazardous substances occurred during Union Pacific’s
  2   ownership of the Chrysler Property, and (b) that disposal reached OU-2 Groundwater.
  3   In its motion, Union Pacific does not substantively address the second prong of this
  4   purported test but instead proceeds to collapse the two and never really addresses
  5   either prong separately.
  6
            As noted above (see Section _, supra), Union Pacific has misstated the law.
  7
      Plaintiffs do not have to establish that a disposal of hazardous substances that
  8
      occurred during Union Pacific’s ownership eventually reached OU-2 Groundwater.
  9
      Plaintiffs need only establish that a disposal occurred during Union Pacific’s
 10
      ownership and there was a release, or threated release, into OU-2 Groundwater at this
 11
      property. Plaintiffs are not required to “trace” the release back to a specific Defendant.
 12
            Here, the record shows that multiple disposals occurred during Union Pacific’s
 13
      ownership of the Chrysler Property. And even if Union Pacific’s interpretation of
 14
      CERCLA’s legal standard was correct (which it is not), its motion would still fail. The
 15
      disposals and releases to soils that occurred during Union Pacific’s ownership tenure,
 16
      from approximately 1964 to 1974, did in fact result in releases, or threatened releases,
 17
      to OU-2 Groundwater.
 18

 19                2.     There were multiple “disposals” of hazardous substances at
                          the Chrysler Property during Union Pacific’s ownership of the
 20
                          property.
 21
            Extensive car prep operations at the Chrysler Property from the early 1960s to
 22
      1974 resulted in multiple disposals of CERCLA hazardous substances at the property
 23
      when Union Pacific owned the property, including disposals of solvents and
 24
      hexavalent chromium.
 25

 26

 27

 28

                                                  17
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 24 of 74 Page ID #:29314




  1                       a.     During Union Pacific’s ownership of the property, there
  2
                                 were multiple disposals of waste water containing
                                 solvents.
  3
            Waste water that was sent to the sewer system on the property constituted
  4
      multiple pre-1974 disposals. Solvents, or waste water contaminated with solvents,
  5
      from onsite operations were discharged to concrete clarifiers and carried through
  6
      permeable clay or concrete pipes to the sanitary sewer, raising concerns amongst
  7
      environmental consultants that “a significant potential exists for impact to underlying
  8
      soils from these systems.” Decl. of William F. Ford (“Ford Decl.”), Ex. 2, at 16, 18
  9
      (McLaren Environmental Engineering, Property Transaction Environmental
 10
      Assessment, Jan. 11, 1989, at 13, 15); see also Ex. 6, at 63, 66, 68 (Dames & Moore,
 11
      Remedial Investigation Workplan, Jan. 10, 1992, at 13, 20, 37) (floor washdown and
 12
      liquid car wash waste sent to sewer); RFJN, Exs. 80 (Los Angeles County Dept. of
 13
      Engineers, Industrial Waste Disposal Permit No. 3369, May 28, 1964) (discharge of
 14
      waste water to sewer), 77 (Los Angeles County Dept. of Engineers, Resurvey of
 15
      Industrial Waste Survey, Oct. 21, 1971) (same).
 16

 17         The “significant potential” for impacts to soils from these systems is an
 18   understatement. By 1971, there were seven clarifiers on the Chrysler Property. RFJN,
 19   Ex. 77 (Los Angeles County Dept. of Engineers, Resurvey of Industrial Waste
 20   Survey, Oct. 21, 1971). And given the permeability of all sewer pipes, contaminated
 21   waste water carried through those pipes were virtually certain to reach the
 22   environment in relatively short order. See Mutch Report, Jan. 14, 2021, at 5-9 to 5-10
 23   (noting that 1,000 feet of six-inch, vitrified clay sewer pipe, like the pipe present at the
 24   Chrysler Property, could conservatively leak 2.19 million gallons of wastewater over
 25   the course of a year).14
 26

 27
      14
        Discharges to the flood control channel were also prone to impacts to the
 28   environment through direct impact to exposed soils beneath the channel, through
                                                   18
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 25 of 74 Page ID #:29315




  1         Poor housekeeping only compounded the threat posed by these disposals. In
  2   1966, the operator at the property, Dallas Smith, was cited for violating its industrial
  3   waste discharge permit after inspectors discovered a “heavy layer of hydrocarbons” in
  4   the outlet chamber of a clarifier.15 Ford Decl., Ex. 2 at 16 (McLaren Environmental
  5   Engineering, Property Transaction Environmental Assessment, Jan. 11, 1989, at 13).
  6   And in 1971, the operator at the property, Automotive Precheck, was directed by L.A.
  7   County Department of Public Works to promptly clean three sewer traps “heavy with
  8   oil and solvent” in violation of the permits regulating discharges of carwash water and
  9   floor washdown from several buildings. RFJN, Ex. 83 (Los Angeles County, County
 10   Engineer, Notice of Non Compliance); Ford Decl., Ex. 6, at 61 (Dames & Moore,
 11   Remedial Investigation Workplan, Jan. 10, 1992, at 9). Not surprisingly, Union
 12   Pacific’s motion does not mention these incidents, nor any of the other solvent
 13   disposals described above.
 14
                          b.    Hexavalent chromium disposals occurred during Union
 15                             Pacific’s ownership of the property.
 16         Waste water containing hexavalent chromium was discharged to the ground in
 17
      1970. See Pls.’ Request for Judicial Notice in Support of Opp’n to Defendants’ Mot.
 18
      for Summ. J. (“Opp’n RFJN”), Ex. 14, at 116 (Notice of Violation, File No. I-5805-1
 19
      H, Mar. 2, 1970). The operator at the property at the time, Automotive Precheck
 20
      Corp., received a Notice of Violation from the Los Angeles County Department of
 21
      Engineers, Pollution Control Division, ordering Automotive Precheck Corp. to
 22
      immediately stop discharging liquid waste to the storm drain. Id. A sample of the
 23

 24   seepage from cracked concrete or at expansion joints, or through exfiltration. See
 25   Mutch Report, Jan. 14, 2021, at 5-8 to 5-11 (Docket No.903-204).
      15
         Indeed, the threat of disposals may have been far greater in the early years of car
 26   prep operations at the Chrysler Property. In 1964, the operator, Dallas Smith Service
 27   Corp., was cited for discharging liquid waste from the carwash to the sewer without a
      proper clarifier. RFJN, Ex. 81 (Los Angeles County Industrial Waste Div., Notice,
 28   Jan. 14, 1964).
                                                  19
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 26 of 74 Page ID #:29316




  1   waste indicated that it contained 150 mg/L of hexavalent chromium, a concentration
  2   that “greatly exceed[ed] the allowable limitation.” Id. The high level of hexavalent
  3   chromium detected in the sample is unsurprising given that the waste at issue came
  4   from spot plating operations, where one would expect significant use of chromium.
  5   See RFJN, Ex. 77 (Los Angeles County Dept. of Engineers, Resurvey of Industrial
  6   Waste Survey, Oct. 21, 1971) (identifying spot chrome building); Ford Decl., Ex. 6, at
  7   64 (Dames & Moore, Remedial Investigation Workplan, Jan. 10, 1992, at 14) (spot
  8   chroming performed at property).
  9
            The 1970 disposal of hexavalent chromium presented at least two opportunities
 10
      for hazardous substances in the liquid waste to enter the environment: exposed soil in
 11
      or near the discharge area and exposed soil in or near the storm drain or joints or
 12
      cracks in the drain. And although a single disposal of hexavalent chromium is enough
 13
      under CERCLA to attach liability (Housing Auth. Of L.A. v. PCC Technical Indus.,
 14
      No. 11-1626 FMO (CWx), 2015 U.S. Dist. LEXIS 192127, at *39 (C.D. Cal. Jan. 26,
 15
      2015) (citing Kasier Alum. & Chemical Corp. v. Catellus Dev. Corp., 976 F.2d 1338,
 16
      1342-43 (9th Cir. 1992))), there were surely multiple disposals of hexavalent
 17
      chromium during this period. For years prior to 1970, the operator at the property
 18
      allowed liquid waste from the spot plating area to discharge to the storm drain and
 19
      into the flood control channel, and it was not until the operator received the March
 20
      1970 Notice of Violation described above that it plugged the drain. See Ford Decl.,
 21
      Ex. 6, at 59 (Dames & Moore, Remedial Investigation Workplan, Jan. 10, 1992, at 6).
 22
      In fact, there appears to have been multiple disposals in 1970 alone. More than one
 23
      consultant retained to assess the contamination at the Chrysler Property reported that
 24
      liquid waste containing high levels of hexavalent chromium was improperly
 25
      discharged to a storm drain in 1970. Ford Decl., Exs. 2, at 16 (McLaren
 26
      Environmental Engineering, Property Transaction Environmental Assessment, Jan.
 27

 28

                                                  20
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 27 of 74 Page ID #:29317




  1   11, 1989, at 13), 6, at 59-60 (Dames & Moore, Remedial Investigation Workplan, Jan.
  2   10, 1992, at 6, 8).
  3
            Given that there were multiple clarifiers at the Chrysler Property during Union
  4
      Pacific’s ownership, extensive discharges to ground, storm drains, the flood control
  5
      channel, and sewers, and known discharges of hexavalent chromium to ground, Union
  6
      Pacific cannot credibly claim that there is no evidence of disposals of hazardous
  7
      substances at the Chrysler Property during the time Union Pacific owned it. Union
  8
      Pacific is a “covered person” under CERCLA.16 42 U.S.C. § 9601(20)(A)(ii)
  9
      (defining “owner”), (21) (corporations are “persons” under CERCLA); see also City
 10
      of Los Angeles v. San Pedro Boat Works, 635 F.3d 440, 451-52 (9th Cir. 2011) (fee
 11
      title owner of real property is “owner” under CERCLA).
 12
                            c.   Disposals of hazardous substances during Union
 13
                                 Pacific’s ownership of the Chrysler Property resulted in
 14                              releases, or threatened releases, to OU-2 Groundwater.
 15         Plaintiffs are not required to establish that disposals during Union Pacific’s
 16   ownership of the property reached OU-2 Groundwater. Nevertheless, the current
 17   record leads to only one conclusion: those disposals did result in releases, or
 18   threatened releases, to OU-2 Groundwater17
 19

 20

 21   16
         Union Pacific contends that it is a former owner of the Chrysler Property and not a
 22   current owner or a current or former operator at the property. For purposes of this
 23   motion, Plaintiffs do not contend that Union Pacific is the current owner or operator of
      the property. However, Union Pacific was responsible for constructing and
 24   maintaining the sewer system (which is itself a CERCLA “facility”) at the Chrysler
 25   Property when car prep operations were conducted there. Accordingly, Plaintiffs
      reserve their rights to seek contribution from Union Pacific under a “former operator”
 26   theory of liability at trial, if necessary.
      17
 27      The facts referenced in this section, and the supporting evidence, are more fully set
      forth in Plaintiffs’ Motion for Partial Summary Judgment at pages 77 to 91and the
 28   expert report of Robert Mutch at pages 5-1 to 5-38.
                                                  21
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 28 of 74 Page ID #:29318




  1         As noted above, from about 1964 to 1974, disposals of hazardous substances at
  2   the property were extensive and ongoing—which is not surprising given that car prep
  3   operations were no small endeavor. Around 1971, for example, the operator was
  4   prepping 3,000 to 5,000 cars every month and generating nearly 24,000 gallons a day
  5   of liquid waste just from floor washdown at the property. See RFJN, Exs. 77 (Los
  6   Angeles County Dept. of Engineers, Resurvey of Industrial Waste Survey, Oct. 21,
  7   1971, at 1), 78 (Los Angeles County Sanitation Dist., Permit for Industrial
  8   Wastewater Discharge, Nov. 21, 1973, at 1).
  9
            Hazardous substances, including chlorinated solvents, have been detected in the
 10
      soils at the Chrysler Property in concentrations that significantly exceed the screening
 11
      levels developed to be protective of groundwater. Moreover, soil contamination was
 12
      found all the way down to the water table near the area where Nottingham clarifier
 13
      No. 2 and Clarifier 2 were located. Groundwater sampled from downgradient
 14
      monitoring wells show higher concentrations of PCE than groundwater samples from
 15
      upgradient wells, and EPA has concluded that the Chrysler Property is a known
 16
      source of OU-2 Groundwater contamination.
 17
            Union Pacific brushes all this off and makes much of the fact that the company
 18
      it sold the Chrysler Property to, defendant Palmtree Acquisition Corp., “has
 19
      acknowledged its liability under CERCLA for releases of hazardous substances at the
 20
      Chrysler Property” and “admitted” there was a disposal of hazardous substances in
 21
      connection with operations at the property. See Mot. at 34-35. But this finger-pointing
 22
      by Union Pacific is ludicrous given that: Union Pacific owned the property nearly as
 23

 24
      long as Palmtree did, the operations conducted at the property when Palmtree owned it

 25
      were identical to those conducted when Union Pacific was the landlord, the operators

 26
      at the property when Union Pacific owned the property were cited for significant

 27
      violations associated with the use, storage, or disposal of hazardous substances no

 28
      fewer times than when Palmtree owned the property; and the regulations for handling,

                                                 22
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 29 of 74 Page ID #:29319




  1   storing, and disposing of hazardous substances were more stringent when Palmtree
  2   owned the property than when Union Pacific did.
  3
            In short, it is simply not credible to contend that the same operations at the
  4
      Chrysler Property over a 24-year period resulted in extensive and ongoing disposals
  5
      and releases to soil, but only the disposals that occurred after 1974, when Union
  6
      Pacific sold the property, ever reached OU-2 Groundwater. Those pre-1974 disposals
  7
      did not simply disappear.
  8
                   3.     Union Pacific’s claim that Clarifier 2 was installed at the
  9
                          Chrysler Property after Union Pacific sold that property is
 10                       without merit.
 11         In its motion, Union Pacific argues that the only potential disposal of hazardous
 12   substances at the Chrysler Property originated from the clarifier referred to as
 13   “Clarifier 2,” or the “Chrysler Clarifier.” See, e.g., Mot. at 33, 34, 39, 50. That
 14   clarifier, Union Pacific contends, was installed after Union Pacific sold the property in
 15   1974, so any disposal originating from that clarifier must have occurred when Union
 16   Pacific was no longer the property owner.
 17
            Given the multiple disposals of waste water containing solvents and hexavalent
 18
      chromium that was discharged to ground, storm drains, the flood control channel, and
 19
      sewers, Union Pacific’s argument about Clarifier 2 is pure distraction. Union Pacific
 20
      would qualify as a “covered person” under CERCLA regardless of whether “Clarifier
 21
      2” was installed after Union Pacific sold the property. Union Pacific cannot credibly
 22
      contend that Clarifier 2 was the “only known source of potential groundwater
 23
      contamination originating from the Chrysler Property.” And in fact, Union Pacific’s
 24
      attempt to show that Clarifier 2 was built after 1983 fails as well.
 25

 26
            In support of its theory, Union Pacific offers two pieces of “evidence:” (i) a

 27
      declaration by an imagery analyst, David Ruiz, who opines that Clarifier 2 was

 28
      installed no earlier than 1983, and (ii) certain site plans and maps of the Chrysler

                                                   23
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 30 of 74 Page ID #:29320




  1   Property that purport to show that Clarifier 2 had not been installed by 1974, when
  2   Union Pacific sold the property. See Mot. at 39-43. Neither piece of evidence,
  3   however, establishes that Clarifier 2 was installed after 1974.
  4
                         a.     Mr. Ruiz’s opinion concerning when Clarifier 2 was
  5                             installed is unsupported by the evidence.
  6         Mr. Ruiz contends that two figures from a consultant’s report place the location
  7   of Clarifier 2 “inside” an addition constructed on the southeastern side of the Body
  8   Works Building at the Chrysler Property. See Declaration of D. Ruiz (Docket No.
  9   902-02) ¶¶ 4-6. He then presents two aerial photographs showing the Body Works
 10   Building, one taken in 1983 in which the addition has not yet been constructed and a
 11   second photograph taken in 1987 which shows the completed addition. Id. ¶ 15. From
 12   this, Mr. Ruiz infers that Clarifier 2 could not have been built prior to 1974, because
 13   the addition to the Body Works Building that “housed” the clarifier did not exist until
 14   sometime after 1983. Id. ¶¶ 11-16.
 15
            The linchpin of Mr. Ruiz’s opinion is false; numerous documents indicate that
 16
      Clarifier 2 was located outside the Body Works Building, not inside of it or in any
 17
      other enclosed area. See, e.g., Ford Decl., Exs. 1, at 11 (Petroleum Industry
 18
      Consultants, Inc., Tank Removal Geological Report, Mar. 31, 1988, Figure 2B), 2, at
 19
      14-15 (McLaren Environmental Engineering, Property Transaction Environmental
 20
      Assessment, Jan. 11, 1989, at 6 & Figure 1), 4, at 43 (Converse Environmental West,
 21
      Final Report—Soil & Groundwater Investigation, Aug. 29, 1991, Figure Map 5).
 22
      Even the documents upon which Mr. Ruiz bases his opinion that the clarifier was
 23
      inside the building do not support that opinion.
 24

 25         The Tank Removal Report. During his deposition, Mr. Ruiz testified that a

 26   1988 report describing the removal of several clarifiers at the Chrysler Property,

 27   specifies that Clarifier 2 was located inside the Body Works Building. See Ford Decl.,

 28   Ex. 3, at 23 (D. Ruiz Dep. Tr. at 48:8-23). That document, however, includes a site

                                                  24
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 31 of 74 Page ID #:29321




  1   map indicating that the clarifier was located outside the Body Works Building. Id., Ex.
  2   1, at 11 (Petroleum Industry Consultants, Inc., Tank Removal Geological Report, Mar.
  3   31, 1988, Figure 2B).
  4
            Moreover, the report notes the extensive work required to remove the concrete
  5
      clarifier and assess the soil contamination in the surrounding vicinity—work that
  6
      would have been difficult to accomplish inside a building. Id. at _ [Report at 2-4].
  7
      Removal and excavation required the use of cranes and a track-mounted backhoe, and
  8
      yet nowhere in the report is there any indication that a portion of the Body Works
  9
      Building, nor any other structure, had to be dismantled to allow the heavy machinery
 10
      access to the work area. Id. Indeed, shortly after the clarifier was removed,
 11
      environmental consultants inspected the Chrysler Property and found the Body Works
 12
      Building fully intact. See Ford Decl., Ex. 2, at 13, 15 (McLaren Environmental
 13
      Engineering, Property Transaction Environmental Assessment, Jan. 11, 1989, at 1, 6).
 14
            The 1990 and 1991 Converse Reports. Mr. Ruiz claims that a figure included
 15
      in two environmental consultant reports establishes that Clarifier 2 was located inside
 16
      the Body Works Building. See Ruiz Decl., at 4-5; Ford Decl., Ex. 3, at 21-22 (D. Ruiz
 17
      Dep. Tr. at 41:5 to 42:6). That figure consists of a photograph of the area near the
 18
      Body Works Building with a notation purporting to specify the location of Clarifier 2
 19
      inside the building and the roughly 27-feet deep pit that was excavated to assess the
 20
      surrounding soil contamination. See Ruiz Decl., at 4-5. However, a site map in one of
 21
      those environmental reports, the August 1991 Converse Environmental West, Final
 22
      Report—Soil & Groundwater Investigation, places the clarifier outside of the
 23

 24
      building. See Ford Decl., Ex. 4, at 43 (Converse Environmental West, Final Report—

 25
      Soil & Groundwater Investigation, Aug. 29, 1991, Figure Map 5).

 26         The accuracy of the figure in both reports is suspect for additional reasons.
 27   First, it is unclear who placed the notation on the figure purporting to signify the
 28   former location of Clarifier 2. Although the earlier report, the December 1990

                                                  25
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 32 of 74 Page ID #:29322




  1   Converse Environmental West, Preliminary Report—Soil & Groundwater
  2   Investigation, indicates that a surveyor assessed the Chrysler Property and identified
  3   that location, when asked about this during his deposition, Mr. Ruiz expressed
  4   skepticism and concluded that the notation likely had been made by someone other
  5   than a surveyor. Ford Decl., Ex. 3, at 30-33 (95:24 to 98:2).
  6
            Moreover, the Preliminary Report notes that Clarifier 2 had already been
  7
      removed by the time the surveyor assessed the property. See Ford Decl., Ex. 5, at 46
  8
      (Converse Environmental West, Preliminary Report—Soil & Groundwater
  9
      Investigation, Dec. 28, 1990, at 1). As Mr. Ruiz acknowledged, the surveyor was
 10
      examining the large, excavated area of soil contamination, not the clarifier which was
 11
      long gone. Id., Ex. 3, at 34 (D. Ruiz Dep. Tr. at 101:3-7). And far from “confirming”
 12
      the former location of Clarifier 2, all of the maps and figures in both the Preliminary
 13
      and Final Reports that purport to identify that location include the qualifications
 14
      “estimated” and “approximate” when describing that location. Id., Exs. 5, at 50-52
 15
      (Converse Environmental West, Preliminary Report—Soil & Groundwater
 16
      Investigation, Dec. 28, 1990, at Figs. 2, 4 & 5), 4, at 42, 44-45 (Converse
 17
      Environmental West, Final Report—Soil & Groundwater Investigation, Aug. 29,
 18
      1991, Figs. 3, 7, & 10); see also Ex. 3, at 34 (D. Ruiz Dep. Tr. at 101:8-22).
 19
            Mr. Ruiz has acknowledged that he was not an expert on clarifiers, or industrial
 20
      sewer systems more generally, and, in fact, could not describe what a clarifier
 21
      physically looked like. Ford Decl., Ex. 3, at 20, 22 (D. Ruiz Depo Tr. 35:4-7, 42:7-
 22
      14). With due respect to Mr. Ruiz, his lack of knowledge in these areas helps explain
 23

 24
      why he concluded that Clarifier 2 was an above-ground clarifier located inside the

 25
      Body Works Building.

 26         These types of relatively small, on-site clarifiers almost invariably sit below
 27   ground surface to facilitate connection to underground sewer lines carrying waste
 28   water to the clarifier for pretreatment before disposal to the sewer. See Mutch Rebuttal

                                                  26
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 33 of 74 Page ID #:29323




  1   Report, at _. Concrete clarifiers like those used in the 1960s and 1970s at the Chrysler
  2   Property, are not ordinarily installed inside a building or other enclosed structure. Id.;
  3   see also RFJN, Ex. 77 (Los Angeles County Dept. of Engineers, Resurvey of
  4   Industrial Waste Survey, Oct. 21, 1971) (noting the size of the clarifiers at the
  5   property during this time). There simply is no need to place an above-ground clarifier
  6   inside a building and doing so presents multiple problems. Mutch Rebuttal Report, at
  7   _. It makes maintenance more difficult and disruptive to ongoing operations, not to
  8   mention presents an odor nuisance for workers. Id. It also significantly increases the
  9   costs of removing or replacing the clarifier, as any such change would almost certainly
 10   require destroying or dismantling the building in which the clarifier is located. Id.
 11
            In short, the evidence presented by Union Pacific does not support Mr. Ruiz’s
 12
      opinion that Clarifier 2 was inside the Body Works Building. As such, the 1983 and
 13
      1987 aerial photographs are of no use in trying to identify the location of that clarifier.
 14
      Below-ground clarifiers would not appear anywhere in those photographs. And as Mr.
 15
      Ruiz has acknowledged, the photographs are not detailed enough to show manholes
 16
      (see Mutch Rebuttal Report, at _ (below-ground clarifiers require manholes to gain
 17
      access to the unit for maintenance and repair)), that would allow one to identify the
 18
      location of any clarifiers on the property, including Clarifier 2.18
 19
            Accordingly, Union Pacific’s “housed clarifier” theory falls apart. The
 20
      construction of the addition to the Body Works Building sometime in the 1980s does
 21
      not establish the date on which Clarifier 2 was installed.
 22

 23

 24   18
        Mr. Ruiz’s attempted to defend his contention that Clarifier 2 was installed indoors
 25   failed in another respect. He surmised that if Clarifier 2 was outside and below-
      ground, it would be capped with a concrete pad that would be visible on the ground
 26   surface in aerial photographs. Ford Decl., Ex. 3, at 25-26, 35_(D. Ruiz Dep. Tr. at
 27   50:24-51:16 and 121:16-19). No such pads appear anywhere in the 1983 or 1987
      aerial photographs, however, and Mr. Ruiz had to concede that outdoor clarifiers
 28   existed at the property during the time the photographs were taken. Id.
                                                   27
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 34 of 74 Page ID #:29324




  1                         b.    The 1973 and 1974 site plans show that Clarifier 2 had
  2
                                  been installed on the Chrysler Property when Union
                                  Pacific owned it.
  3
               Union Pacific argues that site plans and maps purporting to depict the Chrysler
  4
      Property in 1973 and 1974 do not show a clarifier in or near the Body Works
  5
      Building, and this proves that Clarifier 2 had not yet been built.19 This is inaccurate.
  6
      Those plans and maps, as well as other documents, do, in fact, depict a clarifier near
  7
      the southeast corner the Body Works Building. RFJN, Exs. 77 (Los Angeles County
  8
      Dept. of Engineers, Resurvey of Industrial Waste Survey, Oct. 21, 1971, at 2, 4); _, at
  9
      _ (Los Angeles County Dept. of County Engineer, Industrial Waste Survey, Dec. 14,
 10
      1976, at 2); Declaration of Sedina Banks (“Banks Decl.”), Exs. 11 (Docket No. 902-
 11
      18), at 121, 13 (Docket No. 902-20), at 126. Documents describe that clarifier as a
 12
      “Nottingham Interceptor,” or separator, and place it just southeast of the Body Works
 13
      Building. RFJN, Exs. 77 (Los Angeles County Dept. of Engineers, Resurvey of
 14
      Industrial Waste Survey, Oct. 21, 1971, at 2, 4); _, at _ (Los Angeles County Dept. of
 15
      County Engineer, Industrial Waste Survey, Dec. 14, 1976, at 2); Banks Decl., Ex. 13
 16
      (Docket No. 902-20), at 126. Moreover, several documents identify that clarifier as
 17
      “No. 2.” Id.
 18

 19            It is unclear whether the clarifier identified in these early documents is the same
 20   clarifier that environmental consultant reports later identified as being a source of soil
 21   contamination near the Body Works Building, namely, “Clarifier 2.” The Nottingham
 22   Interceptor (or clarifier) No. 2 from the early 1970s is described as a 1,200 or 1,250-
 23   gallon clarifier whereas Clarifier 2 is described in the removal report as being smaller,
 24   a 750-gallon unit, but that does not help distinguish them. The clarifiers would have
 25   looked very similar in size and the Nottingham clarifier from the early 1970s could
 26   have easily been incorrectly sized when it was removed in 1988. Union Pacific’s
 27

 28   19
           Mr. Ruiz advances the same contention in his report. See Ruiz Report ¶¶ 7-10.
                                                    28
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 35 of 74 Page ID #:29325




  1   expert, Mr. Ruiz, certainly believes there were two different clarifiers, though he does
  2   not know when Nottingham Interceptor No. 2 was installed or when it was removed,
  3   if ever.20 Ford Decl., Ex. 3, at 24-25, 27, 29 (D. Ruiz Dep. Tr. at 49:13 to 50:5; 53:12-
  4   21, 62:7-19).
  5
            But what seems even less likely is that there were two clarifiers in use in the
  6
      same area or that the 1,200-gallon Nottingham No. 2 clarifier was removed and then
  7
      replaced with the 750-gallon Clarifier 2. There simply are not any documents that
  8
      support either scenario. As Chrysler’s own brief shows, installation of a new clarifier
  9
      on the property required written regulatory approval, site plan maps, and
 10
      documentation relating to the permitting of the clarifier. See Mot. at 42-43. No such
 11
      record exists for the installation of a new Clarifier 2 sometime after 1983, as alleged
 12
      by Union Pacific. Moreover, the Tank Removal Report indicates that only one
 13
      clarifier near the Body Works Building was removed in 1988. See Ford Decl., Ex. 1,
 14
      at 11 (Petroleum Industry Consultants, Inc., Tank Removal Geological Report, Mar.
 15
      31, 1988, Figure 2B). And Union Pacific has offered no documentary evidence
 16
      indicating when the Nottingham clarifier No. 2 was removed.
 17
            What is clear is that both clarifiers, if indeed there was a second clarifier
 18
      installed after Union Pacific sold the property, were near the Body Works Building
 19
      and within the vicinity of the extensive soil contamination discovered when the
 20
      clarifiers were removed in 1988.21 Compare Ford Decl., Ex. 4, at 43 (Converse
 21
      Environmental West, Final Report—Soil & Groundwater Investigation, Aug. 29,
 22

 23

 24   20
         Of course, the basis for Mr. Ruiz’s conclusion that there were two different
 25   clarifiers is the erroneous assumption that the 750-gallon clarifier was inside the Body
      Works Building, whereas the 1,200-gallon clarifier is depicted as located outside of
 26   that building. Ford Decl., Ex. 3, at 27-28_(D. Ruiz Dep. Tr. at 53:22 to 54:4).
      21
 27      Mr. Ruiz testified that he cannot say whether that soil contamination originated
      from the 1,200-gallon clarifier or the 750-gallon one. Ford Decl., Ex. 3, at 28_(D.
 28   Ruiz Dep. Tr. at 54:8-19).
                                                  29
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 36 of 74 Page ID #:29326




  1   1991, Figure Map 5) with RFJN, Ex. 77 (Los Angeles County Dept. of Engineers,
  2   Resurvey of Industrial Waste Survey, Oct. 21, 1971, at 4). Thus, either clarifier, or
  3   both, may have been the source of that soil contamination.
  4
            The Court need not resolve these questions to decide Union Pacific’s motion.
  5
      The 1973 and 1974 site plans and maps do not support that motion. Instead, they show
  6
      the presence of a clarifier, before Union Pacific sold the property, in the same area
  7
      where extensive soil contamination, extending all the way down to groundwater, was
  8
      detected. Union Pacific’s motion must be denied.
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                  30
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 37 of 74 Page ID #:29327




  1   IV.   PATSOURAS SOURCE PROPERTY
  2         A.     Overview
  3
            For over 50 years, beginning in the 1940s, the property located at 11630-11700
  4
      Burke Street, Santa Fe Springs, California (the “Patsouras Property”) has been the site
  5
      of industrial operations which included metal tools and oil drill bits manufacturing,
  6
      heat treating, steam cleaning, and hydraulics maintenance. Rinse water from
  7
      operations, which undoubtedly contained hexavalent chromium from the heat-treating
  8
      operations based upon a 1970 analysis, was discharged to ground for decades until
  9
      that waste water was diverted to the sewer. Numerous clarifiers were used at the
 10
      property in connection with operations, some made of brick and which pre-dated
 11
      World War II. By the late 1970s, many of those clarifiers fell into disrepair and were
 12
      filled with industrial waste that overflowed onto the street when it rained. Others were
 13
      simply abandoned rather than properly closed and removed.
 14

 15
            Despite the known discharges of hazardous substances to ground, and the poor

 16
      maintenance and mishandling of waste management units, the property was not

 17
      assessed for environmental contamination until 1994, over two decades after Globe

 18   Oil received its first Notice of Violation from the City of Santa Fe Springs for

 19   improper discharge of wastewater to the ground. Further investigations followed, but

 20   efforts to characterize the property and assess contamination of the groundwater were

 21   limited with regard to contaminants and geographic extent and – importantly –

 22   occurred decades after hazardous substance releases at the property. Still, those

 23   investigations revealed areas impacted with volatile organic compounds in soils where

 24   many of the clarifiers were located. Soil contamination in that area, which included

 25   PCE and TCE, was found at depths down to, or very nearly down to, the water table.

 26   Chromium was also detected at the property and hexavalent chromium was detected in

 27   the groundwater under the location of the former clarifiers.

 28

                                                 31
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 38 of 74 Page ID #:29328




  1         Defendants Kekropia, Inc. the current owner of the property, Palley Supply
  2   Company, a former operator, and Halliburton Affiliates, LLC, successor-in-interest to
  3   former owner and operator Globe Oil Tools, the metal tools and oil drill bits
  4   manufacturer (collectively, the “Patsouras Defendants” or “Defendants”), insist
  5   “nothing to see here, the contaminated soils have been removed, groundwater was
  6   never affected, and all’s well.” More specifically, they contend that there is no
  7   evidence that Globe Oil or Palley Supply disposed of any hazardous substances at the
  8   Patsouras Property. In response to the undisputed discharge of hexavalent chromium
  9   to the ground and 1988 releases of industrial waste to the ground, Defendants claim
 10   that it was quickly cleaned up and none of these hazardous substances was found in
 11   the soils at the property (though no one ever really looked for it until decades after
 12   these discharges). Any hazardous substances detected in the soils, they claim, are
 13   simply too minute, mere trace amounts, that could not possibly migrate to OU-2
 14   Groundwater. Moreover, to be held liable under CERCLA, they argue, Plaintiffs must
 15   trace past disposals by Globe Oil and Palley Supply from the surface, through the
 16   soils, and all the way down into OU-2 Groundwater. This, the Patsouras Defendants
 17   contend, Plaintiffs cannot do, entitling those Defendants to summary judgment.
 18
            The Patsouras Defendants are wrong on the law and the facts.
 19
            B.     Argument
 20

 21                1.     Contrary to Defendants’ contention, there have been
                          significant disposals at the Patsouras Property.
 22
                          a.    The property has been the site of industrial operations
 23
                                since at least 1941.
 24
            Globe Oil Tools Company (“Globe Oil”) manufactured oil well drilling
 25
      equipment and tools at the Patsouras Property since at least 1941, and perhaps as early
 26

 27

 28

                                                  32
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 39 of 74 Page ID #:29329




  1   as the 1930s.22 See Pls.’ Request for Judicial Notice (“RFJN”), Exs. _ - _ (building
  2   permits for oil tool manufacturing plant on Sorenson Lane); Decl. of Ronald A.
  3   Valenzuela March 4, 2021 (“Valenzuela Decl.”), Exs. 2, at 6 (Oil Tool Group in
  4   Holding Unit, Los Angeles Times, April 13, 1930), 8, at 66 (Environmental Audit,
  5   Inc., Supplemental Subsurface Investigation, Mar. 3, 1997, at 3); Expert Report of R.
  6   D. Mutch, Jr., P.Hg., P.E., Jan. 14, 2021 (Docket No. 903-204) (“Mutch Report”), at
  7   7-18 & Figs. 7-1, 7-12 (Docket No. 903-210) (1928 map indicating Burke Street used
  8   to be named Sorenson Lane & 1938 aerial photograph). Globe Oil conducted tooling
  9   and heat treating of oil tools, bits, and devices, manufacturing hundreds of devices and
 10   pieces of equipment each month. RFJN, Ex. 85 (Industrial Waste Survey, Jun. 19,
 11   1970). The metal heat treating operations generated wastewater heavily contaminated
 12   with hexavalent chromium. Id.; see also, Exs. 93 (City of Santa Fe Springs, Industrial
 13   Waste Disposal Permit Application), 94 (J. Whaley, Globe Oil Tools, Letter to Dept.
 14   of County Engineer, Mar. 24, 1970).
 15
            Globe Oil used a degreaser and steam cleaned newly manufactured parts and
 16
      equipment, which created waste streams contaminated with hazardous substances.
 17
      Valenzuela Decl., Ex. 8, at 66 (Environmental Audit, Inc., Supplemental Subsurface
 18
      Investigation, Mar. 3, 1997, at 3); RFJN, Ex. 85 (Industrial Waste Survey, Jun. 19,
 19
      1970). Those hazardous substances likely included chlorinated solvents, given the
 20
      common usage of those solvents in the metal fabricating industry during the pertinent
 21
      time and the fact such solvents were found in the soil near the clarifiers used to
 22
      process liquid waste streams at the Patsouras Property. See Valenzuela Decl., Ex. 7, at
 23
      50 (Environmental Audit, Inc., Subsurface Investigation Report, Dec. 18, 1995, at 12);
 24
      Mutch Rebuttal Report, at _. After 1970, the waste streams were run through
 25

 26
      22
 27     Globe Oil Tools, Inc. also owned the Property before selling it to its parent
      corporation, Rucker Company, which Plaintiffs contend is the predecessor-in-interest
 28   to Defendant Halliburton Affiliates, LLC (“Halliburton”).
                                                  33
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 40 of 74 Page ID #:29330




  1   permeable concrete or brick subsurface clarifiers, units now known to commonly
  2   result in subsurface releases, to settle out solids before being discharged to the public
  3   sewer system. Valenzuela Decl., Exs. 8, at 66 (Environmental Audit, Inc.,
  4   Supplemental Subsurface Investigation, Mar. 3, 1997, at 3), 4, at 28 (AIG Consultants,
  5   Inc., Phase I Environmental Assessment, Jun. 30, 1994, at 18). Prior to discharge to
  6   the sewer system, it appears these waste waters were managed directly on the ground
  7   for decades. Id.
  8
            From 1973 to 1987, Defendant Palley Supply Company, a forfeited California
  9
      corporation, used the Property for hydraulics and hydraulic equipment maintenance,
 10
      government surplus, and warehousing. Valenzuela, Ex. 9, at 77-78 (Environmental
 11
      Audit, Inc., Summary of Site Assessments, Mar. 2009, at 1-2), 14, at 140-142 (W.
 12
      Palley Dep. Tr. at 20:9 to 21:5; 69:19-23). Industrial waste from steam cleaning
 13
      operations by Palley Supply was discharged to the sanitary sewer through one or more
 14
      clarifiers that had been present on the property since Globe Oil Tools operated there.
 15
      Valenzuela, Ex. 9, at 77-78 (Environmental Audit, Inc., Summary of Site
 16
      Assessments, Mar. 2009, at 1-2).
 17
                          b.    Globe Oil and Palley Supply Company polluted the
 18
                                property for decades.
 19
            The Patsouras Property has been subject to enforcement actions for discharges
 20
      and other mishandling of hazardous substances into soils since the 1970s. In March
 21
      1970, Globe Oil was issued a Notice of Violation for discharging industrial wastes to
 22
      the ground. RFJN, Exs. 88 (Los Angeles County, Dept. of County Engineer, Notice of
 23
      Violation, Mar. 20, 1970), 90 (Los Angeles County, Dept. of County Engineer,
 24
      Chemical Analysis, Mar. 17, 1970); Valenzuela Decl., Ex. 6, at 46 (J.B. Granich,
 25
      Memorandum to T.T. Otteson, Apr. 15, 1970). The discharge included rinse water
 26
      from the heat-treating operations containing hexavalent chromium at 19.5 parts per
 27

 28

                                                  34
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 41 of 74 Page ID #:29331




  1   million, a level 975,000 times higher than the current level considered protective in
  2   groundwater. Id.; Mutch Report, at 7-7.
  3
            In their motion, Defendants suggest that this 1970 violation was the first—or
  4
      only—time that rinse water containing hexavalent chromium had been discharged to
  5
      ground, arguing that Globe Oil worked at “warp speed” to stop the discharge and
  6
      route the waste to the sewer after passing through clarifiers. But this is simply not
  7
      credible. As noted, sewers were not installed and utilized at this Property until 1970
  8
      (see Section A.1, supra), and thus these discharges, presumably to the lagoons on the
  9
      property, likely were ongoing for 30 or 40 years, from the start of operations, in the
 10
      1930s or 1940s, until the sewer system was installed.
 11
            Nor did diverting the rinse water to clarifiers and then the sewer eliminate
 12
      disposals of hexavalent chromium at the property. Clarifiers leak and are common
 13
      sources of groundwater contamination.23 See Mutch Report, at 2-6, 3-5. Sewer pipes
 14
      made of vitrified clay, the common material used during the early and middle part of
 15
      the 20th century, also invariably leak, either through cracks, pipe joints, or simply via
 16
      exfiltration. See Mutch Report, Jan. 14, 2021, at 5-9 to 5-10, 5-30. Given the
 17
      permeability of these units and infrastructure, contaminated waste water carried
 18
      through those systems is virtually certain to reach the environment. Id. Moreover, the
 19
      1970 industrial waste survey noted that the interceptors generated 15-20 cubic yards
 20
      of sediments monthly which needed to be removed. In other words, waste was
 21

 22
      23
        Globe Oil, and later Palley supply, utilized multiple clarifiers on the Patsouras
 23   Property. See, e.g., Valenzuela, Ex. 9, at 79, 81 (Environmental Audit, Inc., Summary
 24   of Site Assessments, Mar. 2009, at 5, 7). Two of them were of such vintage and type
      that it is inconceivable that they did not release their hazardous contents into the
 25   environment. In 1988, the Los Angeles County of Engineers described two brick
 26   clarifiers, built before World War II, as having “long since lost their integrity to
      withhold any of its [sic] contents.” RFJN, Ex. 87 (A. Medina, Chief, Hazardous
 27   Materials Program, Los Angeles County DHS, Letter to C. Sjoberg, Aug. 18, 1988), at
 28   1).

                                                  35
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 42 of 74 Page ID #:29332




  1   continuously present in the clarifiers. See RFJN, Ex. 93 (City of Santa Fe Springs,
  2   Industrial Waste Disposal Permit Application, May 18, 1970, at 1).
  3
            The disposals continued after Globe Oil stopped operating at the property. In
  4
      1978, Palley Supply received a Notice of Violation for discharging industrial waste
  5
      water from its steam cleaning operation to the public sewer system through clarifiers
  6
      installed at the Property by Globe Oil. Valenzuela Decl., Ex. 8, at 66 (Environmental
  7
      Audit, Inc., Supplemental Subsurface Investigation, Mar. 3, 1997, at 3). In 1987, the
  8
      County of Los Angeles Department of Health Services filed a criminal complaint
  9
      against Palley Supply’s owner for maintaining two subsurface structures containing a
 10
      black oily liquid resembling waste oil. Id. A year later, on May 18, 1988, an
 11
      inspection report noted that the abandoned clarifiers were filled with trash and oil, and
 12
      that during a rainstorm, “industrial waste” was overflowing and discharging to the
 13
      street. Id.; RFJN, Ex. 101 (Inspection Record for Talco Plastics, May 18, 1988).
 14
      Palley Supply received two additional notices of violation on the same day, one for
 15
      excessive waste in two abandoned clarifiers and another notice of violation for
 16
      overflow from a sump and two abandoned clarifiers, due to a plugged sewer line, that
 17
      was discharging to ground at the property’s access and loading area.24 RFJN, Exs. _
 18
      (Santa Fe Springs Fire Dept., Environmental Protection Div. Notice of Violation No.
 19
      74, May 18, 1988) and _ (Santa Fe Springs Fire Dept., Environmental Protection Div.
 20
      Notice of Violation No. 75, May 18, 1988).
 21
            As to the May 1988 discharges from the clarifiers, the Patsouras Defendants
 22
      argue that it is unclear whether the overflows contained CERCLA hazardous
 23

 24
      substances, and, in any event, those disposals could not possibly have migrated to

 25

 26

 27
      24
        It is unclear from the various records whether they are describing the same overflow
 28   or separate ones.
                                                  36
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 43 of 74 Page ID #:29333




  1   OU-2 Groundwater.25 Mot, at 61-62. Of course, Palley Supply never bothered to
  2   investigate the contents of the discharge from the clarifiers (just like it never bothered
  3   to properly maintain those clarifiers), and, like all Defendants in this matter, the
  4   Patsouras Defendants contend that their failure to investigate or assess a particular
  5   spill or discharge entitles them to evade responsibility for it.
  6
            But more importantly, as noted above (see Section _, supra), Plaintiffs are not
  7
      required to “trace” a disposal by identifying when and which hazardous substances
  8
      reached OU-2 Groundwater. Plaintiffs need only show that a release, or threatened
  9
      release, from the property to OU-2 Groundwater has occurred, regardless of who may
 10
      have been responsible for the release to soils. Proving a release to OU-2 Groundwater
 11
      is not a heavy burden. Plaintiffs need only show that the same hazardous substances in
 12
      the soils at the Property are also in OU-2 Groundwater and that a plausible migration
 13
      pathway exists between the Property and OU-2 Groundwater. Here, Plaintiffs have
 14
      met that standard.
 15
                   2.      There have been releases of hazardous substances from the
 16
                           Patsouras Property into OU-2 Groundwater.
 17
                           a.    There have been releases of hazardous substances into
 18                              the soils at the property.
 19
            As one might expect, the mishandling of hazardous substances at the Patsouras
 20
      Property resulted in releases of those substances into the environment. PCE, TCE, and
 21
      chromium have been detected in the soil at the property. Defendants do not dispute
 22
      that these chemicals qualify as CERCLA “hazardous substances.” 40 C.F.R. § 302.4.
 23
            PCE, TCE, chromium, nickel and vanadium, as well as other hazardous
 24
      substances, have all been identified as present in the subsurface at levels above soil
 25

 26
      25
 27     Defendants make this same specious argument with respect to the March 1970
      release of rinse water heavily contaminated with hexavalent chromium, arguing that
 28   the 1970 disposal could not have migrated to OU-2 Groundwater. Mot. at 60.
                                                   37
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 44 of 74 Page ID #:29334




  1   screening levels, meaning that these substances are present in soils at the Patsouras
  2   Property at levels that exceed those known to be protective of groundwater. See
  3   Valenzuela Decl., Exs. 5, at 43-45 (Professional Service Industries, Phase II
  4   Preliminary Contamination Assessment, Aug. 18, 1994, at 13 & Table 3), 9, at 85-88
  5   (Environmental Audit, Inc., Summary of Site Assessments, Mar. 2009, Table 1), 10,
  6   at 98-103 (Environmental Audit, Inc., Ground Water Samples, Confirmation Soil
  7   Samples, Aug. 6, 2013, Table 1); Mutch Report, Tables 3-1, 7-4. The mere presence
  8   of hazardous substances in an environmental media at a site, such as subsurface soils,
  9   is sufficient evidence that CERCLA “releases” have occurred.26 See, e.g., Am. Int’l
 10   Specialty Lines Co. v. U.S., Case No. CV 09-01734, 2010 U.S. Dist. LEXIS 65590, at
 11   *61 (C.D. Cal. June 30, 2010).
 12
                                i.     Defendants’ contention that the chromium levels in
 13                                    soils at the property are within background levels
 14
                                       is meritless.

 15         Defendants’ expert, Dr. Jean Kulla, opines that a concentration of 71.1 mg/kg
 16   for total chromium, found at 2 feet below ground surface (“bgs”), is only “slightly
 17   above background levels.” See Jean B. Kulla, Expert Opinion on the Patsouras
 18   Property (902-86) (“Kulla Report”), at 3. However, Dr. Kulla’s declaration offers no
 19   basis for her statement, no rationale, no analysis, nor any authority for opining that
 20   71.1 mg/kg for total chromium is only “slightly above background levels. Id. In fact,
 21   Dr. Kulla never even says what those background levels are. Id.
 22

 23

 24   26
        Soil gas sampling has also confirmed the presence of PCE and TCE in soils at the
 25   Property. See Valenzuela Decl., Ex. 9, at_89-93 (Environmental Audit, Inc., Summary
      of Site Assessments, Mar. 2009, at 11 & Tables 8, 9); Mutch Report, Table 7-6.
 26   Indeed, sampling of soil vapor shows a pattern of elevated concentrations of soil gas
 27   PCE, as well as other chlorinated VOCs such as TCE (a daughter product of PCE),
      that are localized in a portion of the Property with high PCE soil levels, signifying a
 28   definitive onsite source of these hazardous substances. Mutch Report, at 7-17 to 7-18.
                                                  38
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 45 of 74 Page ID #:29335




  1         According to the U.S. Geological Survey, background levels of total chromium
  2   roughly range from 30 to 36 mg/kg. See Smith, D.B. et al., U.S.G.S., Geochemical
  3   and Mineralogical Data for Soils of the Conterminous United States: U.S. Geological
  4   Survey Data Series 801, 19 (available at http://pubs.usgs.gov/ds/801/). These USGS
  5   reported levels are higher than the background levels at and near defendant Phibro-
  6   Tech, Inc.’s facility, as reported by that defendant’s consultant, namely, 20 to 24
  7   mg/kg. See RFJN, Ex. _, at _ (Camp Dresser & McKee Inc., RCRA Facility
  8   Investigation Phase II Report, Apr. 23, 1993, Table 4-1 [Lintecum 54]). Apparently,
  9   Dr. Kulla believes that concentrations that are more than twice the background levels
 10   of total chromium, as reported by the USGS and one of the defendant’s consultants
 11   qualify as “slightly above background levels.”
 12
            More importantly, Dr. Kulla, and the Patsouras Defendants, utterly ignore the
 13
      fact that the total chromium concentrations detected in soil at the Patsouras Property
 14
      could include significant concentrations of hexavalent chromium. The environmental
 15
      consultants that have assessed the property over the years did not adequately analyzed
 16
      soil samples for hexavalent chromium. See Mutch Report, at 7-12 to 7-1. More
 17
      generally, testing of soils for hexavalent chromium, total chromium, and other metals
 18
      was extremely limited. See Mutch Report, at 7-9, 7-13. For example, of the 31
 19
      locations sampled between 1994 and 1999, where dozens of samples were taken, only
 20
      1 was analyzed for hexavalent chromium. Id. at 7-12.
 21
            This is significant. Background levels of hexavalent chromium at and near
 22
      defendant Phibro-Tech, Inc.’s facility, as reported by that defendant’s consultant,
 23

 24
      range from 1 to 2 mg/kg. See RFJN, Ex. _, at _ (Camp Dresser & McKee Inc., RCRA

 25
      Facility Investigation Phase II Report, Apr. 23, 1993, Table 4-1 [Lintecum 54]). A

 26
      concentration of 71.1 mg/kg is orders of magnitude higher than the background levels

 27
      reported by Phibro-Tech, Inc.’s consultant. Given these facts, it is baffling that Dr.

 28

                                                  39
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 46 of 74 Page ID #:29336




  1   Kulla would so cavalierly brush aside a detected concentration of 71.1 mg/kg for total
  2   chromium.27
  3
                                ii.    Defendants grossly mischaracterize the PCE and
  4                                    TCE soil data.
  5         Defendants contend that releases to soils of PCE and TCE at the property could
  6   not possibly have impacted OU-2 Groundwater, because of the 137 soil samples taken
  7   at the eastern parcel of the property, “only a few” detected PCE or TCE. This
  8   characterization is misleading for two reasons. First, it minimizes the importance of
  9   the detections of PCE and TCE. When pressed during her deposition, Dr. Kulla
 10   begrudgingly acknowledged that of the 137 soil samples taken, all the samples where
 11   PCE and TCE were detected were drawn from the former location of clarifiers and
 12   storage shed – areas that are widely considered to be onsite sources of contamination,
 13   areas impacted with volatile organic compounds such as PCE and TCE, and areas that
 14

 15

 16
      27
 17     Defendants have also misstated the background levels for arsenic, another
      hazardous substance detected in elevated concentrations at the Patsouras Property. Dr.
 18   Kulla contends that the level of arsenic which is “characteristic of background for
 19   regional soils” is 55 mg/kg. See Kulla Report, at 3. However, Dr. Kulla offers no
      support for this statement. Moreover, she is wrong. According to the California
 20   Department of Toxic Substances Control, the background level for arsenic is several
 21   times lower, namely, 12 mg/kg. See G. Chernoff et al., Dept. of Toxic Substances
      Control, Determination of a Southern California Regional Background Arsenic
 22   Concentration in Soil, at 1 (available online at https://dtsc.ca.gov/wp-
 23   content/uploads/sites/31/2018/01/Background-Arsenic.pdf). During her deposition,
      Dr. Kulla tried to defend her opinion concerning the background level for arsenic in
 24   regional soils by arguing that levels would be higher in soils near oil fields. See
 25   Valenzuela Decl. Ex. 15, at 170-171_(J. Kulla Dep. Tr. at 88:1-89:8). Oil, the theory
      goes, is derived from shale, clay-rich rock with organic matter, and arsenic is
 26   “constant” in that matter. Id. However, this does not explain the heavy concentrations
 27   of arsenic in the first 20 feet of soil at the Patsouras Property, and it would be absurd
      to contend that historical operations at the property involved drilling for oil less than
 28   two dozen feet below ground.
                                                  40
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 47 of 74 Page ID #:29337




  1   were identified early as requiring remediation. Valenzuela Decl., Ex. 15, at 154-155
  2   (J. Kulla, Dep. Tr. at 57:20-58:5).
  3
            Second, Defendants’ contention that PCE and TCE were found only in “low
  4
      concentrations” or “trace amounts” that were incapable of migrating to OU-2
  5
      Groundwater is baseless. Soil screening levels have been developed to protect against
  6
      different types of exposure concerns, such as leaching of soil to groundwater. See
  7
      Mutch Report § 3.2.1. Soils screening levels, developed by the San Francisco
  8
      Regional Water Quality Control Board, and widely used throughout the state, are
  9
      calculated specifically to be protective of groundwater. When exceeded, they identify
 10
      levels of contaminants in soil that can pose a threat of migration to groundwater at
 11
      levels that would preclude the use of the groundwater for drinking water or result in
 12
      other exposure pathways of concern. Accordingly, if the concentration of soil
 13
      contamination at one of the Defendants’ Source Properties exceeds the screening level
 14
      for that substance, that contamination threatens OU-2 Groundwater and is reasonably
 15
      likely to adversely impact it. See Mutch Report, at 3-3 to 3-7. The more the
 16
      concentration of a hazardous substance detected in soils exceeds the pertinent soil
 17
      screening level, the greater the likelihood of actual groundwater contamination
 18
      approaches certainty. Id.
 19
            Here, what the Patsouras Defendants call a “low concentration” of TCE in the
 20
      soils at the property is nearly triple the soil screening level for TCE. The “trace
 21
      amount” of PCE detected in the soils at the property is 6 times higher. Compare Kulla
 22
      Report, at 3 (PCE detected at 510 µg/kg, TCE detected at 270 µg/kg) with Mutch
 23

 24
      Report, at 3-6, 7-9 (270 µg/kg is nearly triple the soil screening level for TCE and 510

 25
      µg/kg of PCE is six times the screening level for PCE).

 26         Moreover, Defendants conveniently neglect to mention that in the case of PCE,
 27   the detection was drawn from a depth of 25 feet bgs., which was within a few feet of
 28   the depth to groundwater during this time period. Mutch Report, at 7-11. Indeed, the

                                                  41
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 48 of 74 Page ID #:29338




  1   groundwater table could have been as shallow as 25 feet bgs at times during this
  2   period. Id. However, Dr. Kulla makes no mention of this, nor offers any analysis
  3   concerning the depth to groundwater during the relevant period – nor any other. It is
  4   simply not credible, therefore, to characterize this PCE detection, which was six times
  5   the screening level known to be protective of groundwater and present within a few
  6   feet or even closer to the water table as a “trace amount” that “posed no threat to
  7   groundwater.”
  8
            Soils were removed at the property in 1998 (and more was removed in 2006,
  9
      2010, and 2014). See Valenzuela Decl., Ex. 16, at 175 (S. Unger, Executive Officer,
 10
      Los Angeles Regional Water Quality Control Board, Letter to Larry Patsouras, Jan. 4,
 11
      2017, at 2). However, there is no record that the level of contamination in those was
 12
      ever documented before excavation. Most importantly, the requirement to remove
 13
      contaminated soils demonstrates that those soils were considered unsuitable and non-
 14
      protective to remain in place. Yet those soils had been in place for many years.
 15
                                iii.   Defendants ignore the fact that the investigations
 16
                                       into the potential impact of contaminants in the
 17                                    soil at the property have been woefully inadequate.
 18         Despite the numerous violations and known disposals and releases at the
 19   property, meaningful efforts to investigate environmental contamination at the
 20   Property did not begin until 1994. Valenzuela Decl., Ex. 4, at 8-38 (AIG Consultants,
 21   Inc., Phase I Environmental Assessment, Jun. 30, 1994). Soil sampling at the property
 22   was limited to a few areas of a several-acre parcel. See Mutch Report, at 7-29. The
 23   monitoring well network at the property was also inadequate. Id. But perhaps the
 24   starkest example of the failure to adequately investigate the nature and extent of
 25   contamination at the Property is the lack of any meaningful inquiry into the apparent
 26   use of lagoons at the property. See Mutch Report, at 7-27 to -28. As noted above,
 27   Globe Oil almost certainly discharged rinse water from heat treating operations, which
 28

                                                  42
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 49 of 74 Page ID #:29339




  1   contained hexavalent chromium, into the lagoons for years prior to diverting that
  2   waste stream to the sewer in 1970. The lagoons were present on the property from at
  3   least 1938 through 1973 and should have been a major focus of investigation, but,
  4   inexplicably, they were not. Also, there was very limited sampling of hexavalent
  5   chromium throughout the property. Given that was the form of chromium utilized by
  6   Globe Oil, and the far more toxic form of the chemical, the failure to monitor for it is
  7   unexplainable.
  8
                         b.     A plausible, if not actual, migration pathway exists
  9                             between the property and OU-2 Groundwater
 10         Chromium, PCE, and TCE have been detected in the subsurface soils at the
 11   Property, and these same substances are in OU-2 Groundwater below and
 12   downgradient of the Property. See Valenzuela Decl., Exs. 5, at 43-45 (Professional
 13   Service Industries, Phase II Preliminary Contamination Assessment, Aug. 18, 1994, at
 14   13 & Table 3), 9, at 85-88 (Environmental Audit, Inc., Summary of Site Assessments,
 15   Mar. 2009, Table 1), 10, at 98-103 (Environmental Audit, Inc., Ground Water
 16   Samples, Confirmation Soil Samples, Aug. 6, 2013, Table 1), 11, at 109-114
 17
      (Environmental Audit, Inc., Third Quarter 2013 Ground Water Monitoring Report,
 18
      Oct. 23, 2013, Tables 2, 3); Mutch Report, Tables 3-1, 7-4 and 7-5. Thus, the first two
 19
      prongs of the Castaic Lake test are easily met. Castaic Lake test. See 272 F. Supp. 2d
 20
      at 1067.
 21
            There is no question that since the initial industrial use of the Property over fifty
 22
      years ago, there has been a plausible migration pathway for hazardous substances in
 23
      the subsurface soils at the property to reach OU-2 Groundwater. The entire OU-2
 24
      Groundwater area lies in a recharge area defined as an area where water from
 25
      precipitation and other shallow water sources, such as leaking sewers and clarifiers,
 26
      reaches the underlying groundwater from surface infiltration. See Mutch Report, at 2-
 27
      4 to 2-8.
 28

                                                  43
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 50 of 74 Page ID #:29340




  1         As noted, levels of PCE and TCE previously detected at this property exceed
  2   soil ESLs that are known to be protective of groundwater by very significant amounts.
  3   The extremely high soil concentrations of these compounds demonstrate that there is a
  4   plausible migration pathway for these substances to reach OU-2 Groundwater at levels
  5   that exceed protective levels for groundwater. See Mutch Report, at 2-4 to 2-8, 8-8 to
  6   8-12, 8-23 to 8-26.
  7
            Although soil investigations were extremely limited for chromium with
  8
      virtually no soil samples analyzed for hexavalent chromium (see Mutch Report, at 7-
  9
      11 to 7-12), significant chromium levels were found in the area of the clarifiers and
 10
      hexavalent chromium was found in OU-2 Groundwater below the Patsouras Property.
 11
      Valenzuela Decl., Exs. 12, at 121 (Environmental Audit, Inc., Removal of Clarifier
 12
      Unit 6, Mar. 9, 2010, Table 2), 10, at 104-105 (Environmental Audit, Inc., Ground
 13
      Water Samples, Confirmation Soil Samples, Aug. 6, 2013, Table 2), 11, at 114
 14
      (Environmental Audit, Inc., Third Quarter 2013 Ground Water Monitoring Report,
 15
      Oct. 23, 2013, Table 3 at p. 3 of 3). In fact, the highest concentrations of hexavalent
 16
      chromium detected in groundwater beneath the Property were drawn from monitoring
 17
      wells in the middle of the Property—where clarifiers had been located. Valenzuela
 18
      Decl., Ex. 11, at 114 (Environmental Audit, Inc., Third Quarter 2013 Ground Water
 19
      Monitoring Report, Oct. 23, 2013, Table 3 at p. 3 of 3); Mutch Report, at 7-14 to 7-18
 20
      & Table 7-5.
 21
            In fact, the extent of soil contamination demonstrates not only a plausible
 22
      pathway to groundwater but an actual pathway to OU-2 Groundwater. PCE was
 23

 24
      detected in a boring near a storage shed on the Property at depths of 10, 15, 20, and 24

 25
      feet bgs, the last soil sample taken before the groundwater table which, at that time,

 26
      was present at around 30 feet bgs. Valenzuela Decl., Ex. 13, at 134 (Environmental

 27
      Audit, Inc, Updated Site Conceptual Model, Jun. 17, 2010, Table 1 at p. 4 of 7);

 28
      Mutch Report, at 8-10 to 8-11. A separate boring also revealed elevated levels of PCE

                                                  44
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 51 of 74 Page ID #:29341




  1   in soil samples extending vertically through the soils to the effective depth of the
  2   groundwater table, further indicating a completed pathway of PCE from subsurface
  3   soils to OU-2 Groundwater. Mutch Report, at 7-10 to 7-11. The boring was located
  4   near an abandoned clarifier at the Property, and samples from 15, 20, and 25 feet bgs
  5   detected PCE with the highest concentration of PCE, 510 µg/kg, a level exceeding the
  6   soil screening level, present in the sample taken from 25 feet bgs. Id. Given that the
  7   water table was historically higher than its level when those samples were drawn,
  8   perhaps as a high as 25 feet bgs, the contamination detected at that depth supports an
  9   actual pathway by which soil contamination reached OU-2 Groundwater. Id.
 10
                          c.    The Los Angeles County and Santa Fe Springs Fire
 11                             Departments have concluded that VOCs from historical
 12
                                operations at the property have impacted OU-2
                                Groundwater.
 13
            On November 28, 1995, the Los Angeles County Fire Department ordered
 14
      defendant Kekropia to “determine the nature, concentration, and the vertical and
 15
      lateral extent of contamination” and submit a “site characterization plan” by the end of
 16
      December, noting that there had been “releases” at the property. RFJN, Ex. 84 (T.
 17
      Klinger, Supervisor, Los Angeles County Fire Dept., Health / HazMat Div., Letter to
 18
      L. Patsouras, Kekropia, Nov. 28, 1995). The letter advised Kekropia that any
 19
      questions should be directed to Kim Clark, who worked in the Health / HazMat
 20
      Division. Id. Kekropia’s attorney, John Glasser, was copied on the letter. Id.
 21

 22         A month later, on December 18, 1995, Kekropia’s consultant, Environmental
 23   Audit, Inc., completed its Subsurface Investigation Report. See Valenzuela Decl., Ex.
 24   7, at 50-51 (Environmental Audit, Inc., Subsurface Investigation Report, Dec. 18,
 25   1995, at 12-13). Kekropia’s attorney, John Glaser, sent a copy of the Report to Kim
 26   Clark, a Hazardous Materials Specialist for the Health / HazMat Division of the Los
 27   Angeles County Fire Department on December 22. See RFJN, Ex. 92 (J. Glaser,
 28   Jaffee, Trutanich, Scatena & Blum, Letter to K. Clark, LACFD, Dec. 22, 1995). Ms.

                                                  45
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 52 of 74 Page ID #:29342




  1   Clark noted at the top of the letter that she received it on or about January 2, 1996,
  2   initialing it “recd 1/2/96 KC.” Id.
  3
            A memorandum prepared on January 9, 1996 by someone in the Los Angeles
  4
      County Fire Department concluded that the locations of clarifiers and a storage shed
  5
      on the eastern parcel of the Patsouras Property were impacted with volatile organic
  6
      compounds, such as PCE and TCE, and needed to be remediated. See RFJN, Ex. 92
  7
      (Los Angeles County Fire Dept., Memorandum, Jan. 9, 1996, at 1-2). The Fire
  8
      Department further concluded that “VOCs in this area have been found to extend to
  9
      GW [groundwater].” Id. (emphasis added).28
 10
            The Santa Fe Springs Fire Department reached the same conclusion in 1997.
 11
      Steve Chase, an employee of the Santa Fe Springs Fire Department, Environmental
 12
      Services Division, advised the director of that division, Dave Klunk, that “historic
 13
      Palley site operations contamination probably contributed to the VOC portion” of
 14
      groundwater contamination at the property. See RFJN, Ex. _ (Steve Chase, Santa Fe
 15
      Springs Fire Department, Environmental Services Division, Memorandum to Dave
 16

 17   28
         Defendants have challenged whether this memorandum was authored by the
 18   Department, however the record plainly establishes that it was. The history of the Fire
 19   Department’s actions concerning the property around this time, and the Department’s
      communications with Kekropia and its attorneys lead to no other conclusion. As noted
 20   above, the Ms. Clark of the Los Angeles County Fire Department received the
 21   December 1995 Subsurface Investigation Report a few days later, on January 2, 1996;
      the Memorandum is dated January 9, 1996, and several days later, Ms. Clark
 22   telephoned Kekropia’s attorney to discuss the report. See RFJN, Ex. _ (T. Klinger,
 23   Los Angeles County Fire Dept., Health / HazMat Div., Letter to L. Patsouras,
      Kekropia, Jan. 25, 1996). All of these communications, including the January 9, 1996
 24   Memorandum, summarize the salient soil and groundwater data from the Subsurface
 25   Investigation Report. Plaintiffs would also note that footnote all bear the Bates
      numbers affixed to Plaintiffs’ document productions in this matter, documents that
 26   were obtained from various regulatory agencies, including the Los Angeles County
 27   Fire Department, Health / HazMat Division. See Decl. of J. Keener in Support of Pls.’
      Mot. for Partial Summ. J (Docket No. 903-202) ¶¶ 7-10; Decl. of R. Valenzuela in
 28   Support of Pls.’ Mot. for Partial Summ. J (Docket No. 903-201) ¶¶ 9-12.
                                                  46
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 53 of 74 Page ID #:29343




  1   Klunk, Director, Environmental Services Division, Santa Fe Springs Fire Department,
  2   Sept. 29, 1997). Mr. Chase further advised that groundwater at the property was first
  3   encountered at 35 feet bgs, and “PCE was found in a [soil] column” from 10 feet bgs
  4   to 35 feet bgs. Id. Like the Los Angeles County Fire Department, Mr. Chase identified
  5   the vicinity of the old clarifiers and the storage shed as the locations “where
  6   significant HVOC [halogenated volatile organic compounds] . . . contamination is
  7   demonstrated.” Id. There was also a “demonstration of HVOC contamination to GW
  8   [groundwater] . . . at mid-site,” namely, in the area of the old clarifiers. Id.; see also
  9   RFJN, Ex. _ (Dave Klunk, Director, Environmental Services Division, Santa Fe
 10   Springs Fire Department, Letter to Jim Ross, Los Angeles Regional Water Quality
 11   Control Board, Oct. 10, 1997).
 12
            Dr. Kulla contends that both Fire Departments misread the data. Valenzuela
 13
      Decl., Ex. 15, at 159-167 (J. Kulla Dep. Tr. at 75:23 to 79:25; 80:9 to 83:7). However,
 14
      Dr. Kulla testified that she was not sure if she necessarily disagreed with the
 15
      conclusion that “Palley site operation contamination probably contributed to the VOC
 16
      portion of groundwater contamination.” Id., Ex. 15, at 167 (J. Kulla Dep. Tr. at 83:11-
 17
      23). Regardless of whether there is any merit to that claim, as noted above, historical
 18
      depths to the water table at the Patsouras Property have fluctuated and were much
 19
      closer to the surface during this period, perhaps as close as 25 ft bgs. In any event, the
 20
      data noted by the Fire Departments as presenting a possible impact to groundwater
 21
      represents, at a minimum, a threatened release to OU-2 Groundwater, which is more
 22
      than enough to hold Defendants liable in this action.
 23

 24
                          d.     There is no merit to Defendants’ contention that
                                 groundwater data establishes that the Patsouras
 25                              Property is not a source of OU-2 Groundwater
 26
                                 contamination.

 27         Defendants essentially argue that the detections of hexavalent chromium in OU-
 28   2 Groundwater beneath the Patsouras Property should be ignored because the water is

                                                   47
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 54 of 74 Page ID #:29344




  1   safe to drink. The concentration of hexavalent chromium in the sampled groundwater,
  2   they argue, is below California’s Maximum Contaminant Levels (“MCL”) for
  3   drinking water, and thus Plaintiffs would not be required to incur costs to clean it up.
  4   This is nonsense. Defendants know full well that they are not simply liable for the
  5   OU-2 Groundwater contamination currently present at the property, but also for
  6   historical releases that have already left the property. See, e.g,, Valenzuela Decl., Ex.
  7   15, at 172 (J. Kulla Dep. Tr. at 119:5-21) (noting that contamination to groundwater
  8   from 1970 hexavalent chromium discharge to ground may have moved off property by
  9   now).
 10
               Also, the MCL for total chromium is not protective for hexavalent chromium
 11
      and California is in process of revising the MCL. That process will undoubtedly be
 12
      completed during the time period during which Plaintiffs will be treating OU-2
 13
      Groundwater. Moreover, Plaintiffs will be required to treat extracted groundwater to
 14
      levels more stringent than current total chromium groundwater levels.
 15
               Defendants also argue that the vast majority of groundwater sampling from
 16
      wells upgradient of the property show detections of PCE and TCE that are “greater
 17
      than or similar to” samples drawn from the downgradient wells on the property. See
 18
      Mot. at 64. This, they argue, shows that the Patsouras Property is not a source of
 19
      groundwater contamination. Id. There are three significant flaws with Dr. Kulla’s
 20
      analysis on this point. First, as Figure 6 of Dr. Kulla’s report shows, the Pilot
 21
      Chemical property is located generally to the east of the Patsouras Property and, as
 22
      Dr. Kulla acknowledges, OU-2 Groundwater generally flows in a south, southwest
 23

 24
      direction (see Kulla Report, at 1), not in the more westerly direction suggested by the

 25
      arrows in Figure 6. As such, many, if not most, of the Pilot Chemical wells may be

 26
      cross-gradient, not upgradient, of the Patsouras Property. See Mutch Rebuttal Report,

 27
      at __.

 28

                                                  48
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 55 of 74 Page ID #:29345




  1         Second, Dr. Kulla bases her opinion on the “fact” that OU-2 Groundwater is
  2   largely flowing onto the Patsouras Property from the Pilot Chemical property. To help
  3   establish this point, Dr. Kulla presents a map, Figure 6 of her report, purporting to
  4   show the OU-2 Groundwater flow in the area. However, to create Figure 6, Dr. Kulla
  5   apparently: (a) took a map (Figure 7) from a 2010 report prepared by Kekropia’s
  6   consultant, Environmental Audit, Inc., which shows groundwater leaving the Pilot
  7   Chemical property and generally bypassing the Patsouras Property; (b) “erased” the
  8   arrows on the Environmental Audit, Inc. map; and (c) “drew” new arrows that point in
  9   a different direction, namely, directly at the Patsouras Property. See Exhibit _
 10   (comparison of EAI Figure 7 and Kulla Figure 6). Although Dr. Kulla is entitled to
 11   her opinion about the direction of groundwater flow leaving the Pilot Chemical
 12   property, she must present evidence to support that opinion, but she has not. Dr.
 13   Kulla’s report offers no basis whatever for her opinion concerning the groundwater
 14   flow depicted in Figure 6 of her report. See also Mutch Rebuttal Report, at _.
 15
            Third, the monitoring well network on the Patsouras Property is “inadequate to
 16
      delineate flow direction and delineate groundwater contamination at the property.”
 17
      Mutch Report, at 7-16. Accordingly, the set of well data used by Dr. Kulla for her
 18
      comparison, does not provide either sufficient or reliable data upon which to assess
 19
      the quality of OU-2 Groundwater flowing across the Patsouras Property.29
 20

 21

 22

 23

 24

 25
      29
 26     Defendants also contend that the chromium detected in groundwater underneath the
      property migrated there from the property owned by defendant Foss Plating, Inc.,
 27   which is located almost two miles away from the Patsouras Property. [Insert rebuttal
 28   from Mutch report]. See Mutch Rebuttal Report, at _.

                                                  49
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 56 of 74 Page ID #:29346




  1                3.     Defendants’ position that the Patsouras Property did not
  2
                          impact or threaten to impact OU-2 Groundwater finds little
                          support from the governmental agencies and environmental
  3                       consultants identified in their motion.
  4
                          a.     The governmental agencies have reached no conclusions
  5                              concerning past releases from the property to OU-2
                                 Groundwater.
  6

  7         The Patsouras Defendants read too much into the actions taken, or not taken, by

  8   EPA and the Los Angeles Regional Water Quality Control Board. As already noted,

  9   EPA has not exonerated the Patsouras Defendants nor has its consultant, CH2M

 10   HILL, done so.

 11         Similarly, the Los Angeles Regional Water Quality Control Board simply stated
 12   that the remediation done to date is sufficient and that no further soil cleanup at the
 13   property is required. Although the Regional Board requires no further investigative or
 14   corrective actions be taken at the Patsouras Property at this time, the Regional Board
 15   has chosen not to make a determination as to whether past releases of hazardous
 16   substances at the property ever impacted OU-2 Groundwater. Valenzuela Decl., Ex.
 17   16, at 176 (S. Unger, Executive Officer, Los Angeles Regional Water Quality Control
 18   Board, Letter to Larry Patsouras, Jan. 4, 2017, at 3). To the contrary, the NFA Letter
 19   expressly states that “by issuing this NFA letter, the Regional Board has not made a
 20   determination as to whether discharges of waste to regional groundwater occurred as a
 21   result of historical activities at the [Patsouras Property].”30 Id. The letter in no way
 22   made a conclusion on the historical impacts of this property on OU-2 Groundwater
 23   nor bars Plaintiffs’ contribution claims against Defendants, nor entitles Defendants to
 24   summary judgment.
 25

 26   30
         Further, the Regional Board appears to agree with Plaintiffs that EPA may still take
 27   action against Defendants, as EPA, not the Regional Board, “is addressing the impacts
      to groundwater as part of its federal Superfund program” and “may choose to make
 28   [its] own determination concerning this Site.”
                                                   50
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 57 of 74 Page ID #:29347




  1                       b.     The conclusions reached by Dr. Kulla and Defendants’
  2
                                 other environmental consultants are fundamentally
                                 flawed.
  3
             Dr. Kulla reports that she was asked to “assess whether the [Patsouras] Property
  4
      has been or is contributing hazardous substances to the … Groundwater Plume (OU-2)
  5
      underneath the Property.” Kulla Report, at 1. She has concluded that it has not. Kulla
  6
      Report, at 8. However, Dr. Kulla appears not to be aware of, or have evaluated,
  7
      critical facts that might have informed her opinion.
  8

  9          She testified, for example, that she knew PCE and TCE were in the soil at the
 10   Patsouras Property, but she does not know how those substances came to be located in
 11   the soil or ever analyzed this issue. See Valenzuela Decl., Ex. 15, at 156-158 (J. Kulla
 12   Dep. Tr. at 69:24-70:11; 72:11-21). She appears not to have even analyzed whether
 13   contamination from historic Palley site operations may have contributed VOCs to OU-
 14   2 Groundwater contamination or whether Globe Oil released hazardous substances on
 15   the Patsouras property. Id., at 152-153, 167 (J. Kulla, Dep. Tr. at 50:17-51:2; 83:11-
 16   23).
 17          Dr. Kulla’s knowledge about significant aspects of Globe Oil’s operations was
 18   similarly lacking. She did not know how Globe handled waste water or what was in it.
 19   Id., at 150-151 (J. Kulla, Dep. Tr. at 46:12-20; 49:11-13). Dr. Kulla also believed that
 20   Globe Oil operated at the property for only four years, from 1968 to 1972. Id., at 146
 21   (J. Kulla, Dep. Tr. at 37:3-9). She did not know that Globe Oil had been operating at
 22   the property for over thirty years.
 23
             Dr. Kulla is not alone in this. There has been significant confusion over the past
 24
      25 years concerning when Globe Oil began industrial operations at the Patsouras
 25
      Property. The first environmental consultant to assess the “environmental conditions”
 26
      at the property, AIG Consultants, Inc., erroneously reported that Globe Oil began
 27

 28

                                                  51
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 58 of 74 Page ID #:29348




  1   operations there in 1968, some 30 years after the actual date.31 Valenzuela Decl., Ex.
  2   4, at 11, 20 (AIG Consultants, Inc., Phase I Environmental Assessment, Jun. 30, 1994,
  3   at 1, 10). Fifteen years later, in 2009, Kekropia’s environmental consultant made the
  4   same error.32 Id., Ex. 9, at 77 (Environmental Audit, Inc., Summary of Site
  5   Assessments, Mar. 2009, at 1).
  6
            The error regarding when Globe Oil began operations is important to the
  7
      Patsouras Defendants’ motion in two ways. First, Defendants heavily rely upon the
  8
      fact that their consultant, Environmental Audit, Inc., has concluded that chlorinated
  9
      compounds in OU-2 Groundwater underneath the property did not originate from the
 10
      property. See Mot. at 55, 58-59. But understanding the historical activities at a
 11
      property, namely, the operational history, may be critical to interpreting other data,
 12
      such as soil or groundwater sampling results. See Mutch Report, at 3-1. A
 13
      misconception about that history could significantly affect the conclusions drawn from
 14
      the data.
 15
            Second, knowing the operational history at a property helps inform the
 16
      decisions concerning how to proceed with the environmental assessment. Knowledge
 17
      that industrial operations at a property had been conducted in the 1930s, 1940s, or
 18
      1950s, “when spills and releases were generally more common and quantitatively
 19

 20
      31
 21      Plaintiffs’ complaint alleges that Globe Oil began operations at the Patsouras
      Property in 1958. However, Plaintiffs recently were able to obtain building permits
 22   that clearly show that Globe Oil was operating at the property no later than 1941 as
 23   well as a Los Angeles Times news article that suggests operations may have begun in
      the 1930s. See RFJN, Exs. _ - _ (building permits); Valenzuela Decl., Ex. 2, at 6 (Los
 24   Angeles Times article).
      32
 25      Environmental Audit, Inc. added to the confusion by stating that the property had
      been “undeveloped” before 1968, despite the fact that Environmental Audit relied
 26   upon the 1994 AIG Report as its source for the history of the property, and the AIG
 27   report explicitly stated that the property had been developed years earlier, as
      evidenced by a 1947 aerial photograph. Id.; see also Ex. 9, at 77 (Environmental
 28   Audit, Inc., Summary of Site Assessments, Mar. 2009, at 1).
                                                  52
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 59 of 74 Page ID #:29349




  1   larger” and long before awareness of the environmental implications of waste
  2   management practices and the extent of hazards to groundwater had evolved (see
  3   Mutch Report at 2-16 to 2-19), would surely influence decisions regarding where to
  4   investigate, what to investigate, and how much attention should be devoted to a
  5   particular area of the property.
  6
            Thus, the conclusions reached by both Dr. Kulla and Environmental Audit, Inc.
  7
      concerning the Patsouras Property rest upon a fundamental misunderstanding of the
  8
      history of that property. Defendants’ motion, which rests upon those flawed
  9
      conclusions, is similarly suspect. The motion must be denied.
 10
      V.    PMC SOURCE PROPERTY
 11

 12         A.     Overview

 13         The PMC Property is located at 10051 Romandel Avenue in Santa Fe Springs,
 14   California. Mot. at 14. The property is located immediately east of OU-2 as EPA has
 15   defined OU-2, the area subject to EPA;s groundwater containment remedy. A refinery
 16   operated at the property from about 1938 to 1947; it was converted to a chemical
 17   manufacturing plant and for the next forty-five years, between approximately 1947
 18   and 1992, the property was used to manufacture cresylic acid, naphthenic acid and
 19   alkylated phenols. Id. These compounds are used in the chemical and process industry
 20   for manufacturing of plastics, solvents, hydraulic fluids, gasoline additives, paints and
 21   other similar products. Decl. of Nancy Sher Cohen (“Cohen Decl.”), Ex. 4, at 43 (J.H.
 22   Kleinfelder & Assocs., Envtl. Assessment Study for Ferro Corp. (Dec. 1986) at 1).
 23
            Defendants Ferro Corporation (“Ferro”) owned and operated the specialties
 24
      chemical plant from approximately 1976 until 1986, when it sold the plant to PMC
 25
      Specialties Group, Inc. (“PMC Specialties”), which owned and operated it until about
 26
      1992. Mot. at 14; Cohen Decl., Ex. 2, at 21, 24 (Waterstone Environmental, Inc., Site
 27
      Audit Report, Jan. 18, 1999, at 7, 10).
 28

                                                  53
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 60 of 74 Page ID #:29350




  1         Ferro and PMC Specialties (collectively, “PMC”) used a number of chemicals
  2   in their manufacturing processes and kept them onsite in their raw form, including
  3   naphthenic, cresylic and sulfonic acids, and benzene. Cohen Decl., Exs. 2, at 23-24
  4   (Waterstone Environmental, Inc., Site Audit Report, Jan. 18, 1999, at 9-10), 10, at
  5   172-173 (Waterstone Environmental, Inc., Environmental Characterization Report,
  6   Jul. 12, 2000, at 1-2); Decl. of R. Vogl (“Vogl. Decl.”) ¶ 12b.
  7
            PMC are attempting to avoid liability to Plaintiffs for costs arising from the
  8
      OU-2 Consent Decree entered by this Court in March 2017, including the enormous
  9
      costs that will be incurred to design, construct, and maintain the OU-2 Groundwater
 10
      containment remedy required under that consent decree. See Opp’n RFJN, Ex. 3, at
 11
      48-50, 54 (OU-2 Consent Decree (Oct. 6, 2016) at 14, 17, 23 & Appendix B at 286).
 12
      But PMC Defendants do not deny that the PMC Property is contaminated. They
 13
      acknowledge that hazardous waste management units like hundreds of sumps and
 14
      above and below ground storage tanks were located at the property, that the PMC
 15
      Property has been subject to regulatory oversight for environmental conditions since
 16
      1988, and that chemicals have been found in the soil at the property and in the
 17
      groundwater underneath it and some have migrated off the property in what they call
 18
      the “PMC Plume.” See Vogl Decl. ¶ 12b-d.
 19
            Instead, they argue that the contaminated groundwater migrating away from the
 20
      PMC Property and towards OU-2 has never, and will never, reach or commingle with
 21
      OU-2 Groundwater. See Mot. at 12. They assert that hydrogeologic features in the
 22
      area of the PMC Property preclude the PMC Plume from commingling with OU-2
 23

 24
      Groundwater, or what they call the “Omega OU-2 Plume.” However, the evidence

 25
      shows that the PMC Plume (which for some reason Defendants never represent

 26
      graphically on a map) has reached OU-2 Groundwater and its migration into OU-2

 27
      will only continue, if not increase, once the OU-2 Groundwater containment remedy

 28
      becomes operational and its powerful extraction wells draw groundwater toward them

                                                 54
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 61 of 74 Page ID #:29351




  1   in order to achieve the EPA-required remedy. And in light of this evidence, PMC’s
  2   motion must be denied.
  3
            B.     Argument
  4
                   1.    Groundwater at and near the PMC Property flows into OU-2
  5                      Groundwater.
  6
            Environmental consultants, on behalf of EPA and Plaintiffs have separately
  7
      analyzed OU-2 Groundwater flow, using a robust set of sampling data collected over
  8
      many years, and developed groundwater contour maps showing the results of their
  9
      analysis. The groundwater flow mapping has covered the area within and adjacent to
 10
      EPA’s OU-2 boundary. The environmental consultant working on behalf of EPA at
 11
      the Omega Chemical Superfund Site, CH2M HILL, has analyzed sampling data and
 12
      developed contour maps in connection with EPA’s regulatory oversight of the Omega
 13
      Chemical Superfund Site, including its 2010 OU-2 Remedial Investigation. See, e.g.,
 14
      CH2M HILL, Remedial Investigation/Feasibility Study Reports, Operable Unit 2,
 15
      Aug. 2010, 6-13 to 6-17 (available at https://semspub.epa.gov/work/09/1122448.pdf).
 16
      It has also developed maps between 2010 and 2015 as part of multiple Groundwater
 17
      Monitoring Reports to support EPA’s ongoing efforts to track OU-2 Groundwater
 18
      contamination. Since 2016, Plaintiffs’ consultants have continued this annual
 19
      groundwater monitoring, developing groundwater flow paths as required and
 20
      approved by EPA. See Mutch Rebuttal Report Section 2.1 & Figs. 2-5 to 2-9.
 21
            More recently, environmental consultant Intera, Inc. has developed a numerical
 22
      groundwater model to support the design and performance evaluation of the OU-2
 23
      Groundwater containment remedy that Plaintiffs, and others, must implement under
 24

 25
      the OU-2 Consent Decree. Cohen Decl., Ex. 14, at 179-180 (Intera Incorporated, Final

 26
      Groundwater Flow Model Development and Calibration Report, May 11, 2020, at i,

 27
      1). The parties obligated to perform that remedy, including Plaintiffs, were required

 28
      under the OU-2 Consent Decree to develop the numerical groundwater model, which

                                                 55
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 62 of 74 Page ID #:29352




  1   EPA recently approved. Id.; Cohen Decl., Exs. 13, at 177 (W. Praskins, EPA Project
  2   Manager, USEPA, Letter to J. Keener, de maximis, Dec. 13, 2017) (EPA’s approval),
  3   12, at 176 (O. Shalev, EPA Region 9 Project Manager, USEPA, Letter to OU-2
  4   Consent Decree Settling Work Defendants, May 15, 2020) (same). Like CH2M HILL,
  5   Intera prepared various OU-2 Groundwater contour maps using an even more robust
  6   set groundwater level measurements than were available to CH2M HILL. See, e.g.,
  7   Cohen Decl., Ex. 14, at 182-183 (Intera Incorporated, Groundwater Flow Model
  8   Development and Calibration Report, May 11, 2020, Figures, 4.7, 5.11). Those
  9   measurements included data from wells on the PMC Property. See Mutch Rebuttal
 10   Report Section 2.1.
 11
            The contour maps developed for EPA and used by Intera plainly show that
 12
      groundwater leaving the PMC Property will reach OU-2 Groundwater.33 In one
 13
      model run, the groundwater leaving the PMC Property reached OU-2 Groundwater
 14
      near the toe of the plume, rather than farther north as it did in all other runs. Id. Of
 15
      course, this outlier, which still shows impact to OU-2 Groundwater, does not support
 16
      PMC’s position, as they contend that groundwater leaving the property never reaches
 17
      OU-2 Groundwater. But it clearly does. Id. & Figs. 2-5 to 2-9. In other words, there is
 18
      a plausible migration pathway from the releases at the PMC Property to OU-2
 19
      Groundwater.
 20

 21

 22

 23

 24
      33
 25      Even data represented in maps developed by Mr. Vogl’s employer, Waterstone
      Environmental, Inc, indicate, once the flow paths on the maps are drawn accurately,
 26   that the contamination from PMC has a plausible path to intersect with OU-2
 27   Groundwater. (The PMC groundwater flow direction varies somewhat over time
      depending on various factors including water level.). See Mutch Rebuttal Report, at 2-
 28   5 to 2-9 & Figs. 2-10 to 2-16.
                                                   56
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 63 of 74 Page ID #:29353




  1                2.    PMC’s contention that the groundwater at and near its
  2
                         property runs parallel to OU-2 Groundwater is without merit.

  3                      a.     Mr. Vogl’s groundwater flow maps are unsubstantiated.
  4         In the expert declaration authored by Richard Vogel and proffered by PMC, Mr.
  5   Vogl presents several maps showing what he contends is the groundwater flow
  6   direction from the PMC Property. See Vogl Decl., Exs. C, I, O and N. However, three
  7   of the four maps are not supported by potentiometric contour mapping, and the fourth
  8   is of little use in determining whether the contaminated groundwater emanating from
  9   the PMC Property has, or will, reach OU-2.
 10
            In preparing the three the maps that lack potentiometric contour mapping, Mr.
 11
      Vogl has taken simply taken a map of the OU-2 Groundwater area and crudely drawn
 12
      lines depicting which direction he contends the groundwater flows.34 Without
 13
      potentiometric contour mapping, one cannot assess the accuracy of the flow direction
 14
      postulated by Mr. Vogl.
 15
            Very generally speaking, potentiometric contour mapping involves obtaining
 16
      groundwater data in the area at issue and using that data to draw lines across the
 17
      ground surface (called “equipotential lines” and which look like ripples moving across
 18
      the ground surface) that represent the height of the water table above sea level. See,
 19
      e.g., Mutch Rebuttal Report Fig. 2-9. To show groundwater flow in that area a line or
 20
      arrow is drawn perpendicular to the equipotential lines. Without the equipotential
 21
      lines, there is no way to assess whether the arrows representing the groundwater flow
 22
      direction are properly drawn.
 23

 24

 25

 26   34
        As to the map where Mr. Vogl does include potentiometric contour mapping,
 27   Exhibit I, this map does not include the OU-2 area, and thus one cannot discern the
      interrelationship between the flow path represented on the map and OU-2
 28   Groundwater. See Vogl Decl., Ex. I.
                                                  57
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 64 of 74 Page ID #:29354




  1         But, as indicated, Mr. Vogl generally did not do this and has basically asked the
  2   Court to take his word for it as to the direction of groundwater flow. In light of the
  3   contour mapping developed for EPA over many years, as appropriately rendered by
  4   Plaintiffs’ expert hydrogeologist, Robert Mutch, PMC’s unsubstantiated and flawed
  5   groundwater flow drawings are utterly insufficient to establish that there is no
  6   plausible migration pathway from the releases at the PMC Property to OU-2
  7   Groundwater.35
  8
                          b.    Mr. Vogl has failed to consider the impact of the OU-2
  9                             Groundwater containment remedy on groundwater flow.
 10         As noted above, Plaintiffs, and others, are required to construct and maintain a
 11   groundwater containment remedy under the OU-2 Consent Decree. See section A,
 12   supra. The conceptual layout of the extraction area, as represented in Intera’s Final
 13   Groundwater Flow Model Development and Calibration Report, indicates that the
 14   remedy will involve a series of extraction wells, generally aligned with Telegraph
 15   Road, situated to the west-southwest of the PMC Property with the easternmost
 16   extraction well roughly 400 feet west of the eastern boundary of the OU-2
 17
      Groundwater. Cohen Decl., Ex. 14, at 181 (Intera Incorporated, Final Groundwater
 18
      Flow Model Development and Calibration Report, May 11, 2020, Fig. 2.5).
 19

 20
      35
 21      The PMC Defendants are disingenuous when they argue that “no expert
      declaration” can be used “to create a disputed material fact.” First, as they well know,
 22   the parties were not obligated to conduct expert discovery in Phase I, the liability
 23   phase, unless and until a party filed a motion for summary judgment or partial
      summary judgment. See Nov. 23, 2020 Order re Briefing and Expert Discovery
 24   Schedule – Liability Summary-Judgment Motions (Docket No. 888). Thus, any claim
 25   that Plaintiffs’ must rely solely on their factual discovery responses, is nonsensical.
      No one, not even PMC, could deny that showing a plausible migration pathway in a
 26   CERCLA environmental matter would involve expert discovery. More importantly,
 27   PMC fundamentally misunderstands the legal standard under CERCLA Section
      107(a). Plaintiff need not establish that an actual release has occurred. See, section
 28   II.A, supra. A threatened release is sufficient. Id.
                                                  58
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 65 of 74 Page ID #:29355




  1         Once the remedy becomes operational, the substantial pumping will
  2   significantly drawdown the water levels in the surrounding area and redirect
  3   groundwater flow paths toward the extraction wells. See Mutch Rebuttal Report, at 2-
  4   8 to 2-10. And even if the flow path of contaminated groundwater coming off of the
  5   PMC Property is not quickly captured by the wells in the system, most notably, the
  6   well closest to the PMC Property, that contaminated groundwater will nevertheless
  7   ultimately be drawn into the OU-2 Groundwater area. Id.
  8
            Mr. Vogl’s declaration does not utter a word about the effect the OU-2
  9
      containment remedy will have on the flow path of groundwater near the PMC
 10
      Property once it begins to extract groundwater. Groundwater from the PMC Property
 11
      already has been drawn into OU-2 Groundwater, but even if there were any doubt
 12
      about past and current flow paths, there cannot be any doubt about future flow paths.
 13
      Mr. Vogl’s silence on this issue in his declaration is all the more baffling given that he
 14
      testified in his deposition that “groundwater extracting or pumping would have a
 15
      major influence on the surface of the groundwater and which direction it may flow.”
 16
      Cohen Decl., Ex. 9, at 145 (R. Vogl Dep. Tr., at 23:2-13).
 17
            To succeed on their summary-judgment motion, it was incumbent upon PMC to
 18
      establish that flow paths of contaminated groundwater emanating from the property
 19
      would not be affected by the OU-2 containment remedy, but they have failed to do
 20
      so.36 This alone is a sufficient basis for denying PMC’s motion.
 21

 22
      36
 23      When asked during his deposition whether he considered the effect the OU-2
      containment remedy might have on groundwater flow paths, if any, Mr. Vogl testified
 24   that he had, but conceded that he had not provided any analysis of the issue in his
 25   declaration. Cohen Decl., Ex. 9, at 149-150_(R. Vogl Dep. Tr., at 68:20 to 69:20).
      Perhaps realizing the significance of the omission, Mr. Vogl added that “the only
 26   place it [i.e., his analysis on the issue] would be in there [i.e., his declaration] is my
 27   statement regarding the plume would -- could never commingle in the future. And I
      took that into my analysis in that statement.” Id. Of course, the rules require that an
 28   expert set out his or her opinion in writing. See Fed. R. Civ. P. 26(a)(2)(B). An expert
                                                  59
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 66 of 74 Page ID #:29356




  1                       c.    The Santa Fe Springs Anticline is not a “barrier” that
  2
                                prevents groundwater at and near the PMC Property
                                from flowing into OU-2 Groundwater.
  3
            Mr. Vogl opines that the Santa Fe Springs Anticline, a large, subsurface dome,
  4
      sits between the “Omega OU-2 Plume” and the PMC Property and acts as a “barrier,”
  5
      precluding the contaminated groundwater plumes (Omega and PMC Plumes) from
  6
      ever intersecting or commingling. However, the United States Geological Survey
  7
      places the anticline at depths much deeper than the groundwater that conveys the
  8
      PMC contamination into the Omega OU-2 Plume (i.e., roughly 200 feet). See Mutch
  9
      Rebuttal Report Section 2.2 & Fig. 2-17. In other words, the “subsurface dome” is not
 10
      tall enough in the area of the PMC Property to serve as a barrier to flow in the surficial
 11
      aquifers or a barrier to the flow path of the PMC Plume that is migrating off the PMC
 12
      Property.37
 13

 14

 15

 16   may not satisfy this requirement by asking the Court to read between the lines or
 17   otherwise go hunting for an opinion and the supporting analysis in what might be
      implied by the actual words written in the report. And as noted by Plaintiffs’ expert,
 18   Robert Mutch, there is reason to doubt whether Mr. Vogl had conducted a rigorous
 19   analysis on this issue, if any analysis at all. See Mutch Rebuttal Report, at 2-9 to 2-10.
      Mr. Vogl testified that he had only a “vague” understanding of the OU-2 containment
 20   remedy and the location of the extraction wells. See Cohen Decl., Ex. 9, at 150-152,
 21   160-161_(R. Vogl Dep. Tr., at 69:21 to 71:13; 160:14 to 161:9).
      37
         Strangely, although Mr. Vogl extensively discusses the “PMC Plume” in his
 22   declaration, he does not provide a representation of that plume anywhere in his report
 23   or figures. During his deposition, Mr. Vogl admitted that he has not drawn the PMC
      Plume, but he knows where it is because he drew it “in his mind,” not on paper.
 24   Cohen Decl., Ex. 9, at 146-147, 162 (R. Vogl Dep. Tr., at 40:22 to 41:14; 162:11-20).
 25   Surely, the bar for PMC to prevail on summary judgment is higher than one in which
      its expert can withhold critical information concerning the nature, location, and extent
 26   of the PMC Plume and instead is allowed to merely assure the parties that he knows
 27   where it is because he drew it in his mind. Moreover, it is unclear to Plaintiffs how
      PMC expects the Court to rule on the pending Motion when one of the “main
 28   characters,” the PMC Plume, is absent from the stage.
                                                  60
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 67 of 74 Page ID #:29357




  1         In his report, Mr. Vogl fails to address the effect, or lack thereof, that the depth
  2   of the anticline has on the flow of contaminated groundwater emanating from the
  3   property. As such, his claim that it acts as a barrier is unsubstantiated.
  4
                          d.     The low permeability of soils in the area of the PMC
  5                              Property do not prevent groundwater from that
                                 property from reaching OU-2.
  6

  7         Mr. Vogl contends that the subsurface soils on the eastern side of the anticline
  8   are less permeable, which slows down the groundwater flow rate. This, he argues,
  9   limits the distance the PMC Plume can travel, thus precluding its migration to OU-2
 10   Groundwater.
 11         There is no merit to this argument. As demonstrated above, the OU-2
 12   Groundwater contour maps developed by CH2M HILL and Intera, Inc. tell the true
 13   story about groundwater flow in the relevant area. Mutch Rebuttal Report Sections
 14   2.1, 2.4. The groundwater data upon which those maps are developed, and thus the
 15   maps themselves, capture the permeability of the soils. Id. And as indicated above,
 16   potentiometric contours prepared by EPA, CH2M HILL, and Intera, overwhelmingly
 17   show that flow paths from monitoring wells on or near the PMC Property flow into
 18   the OU-2 Groundwater area. Id. Sections 2.1, 2.3.
 19
                   3.     The PMC Plume has impacted, and threatens to impact, OU-2
 20                       Groundwater.
 21
                          a.     Benzene and other CERCLA hazardous substances have
 22                              been detected in the soils at the PMC Property and in the
                                 groundwater underneath it.
 23

 24         Benzene, napthalene, 2,4-DIMP, and phenol have been detected in the soils at

 25   the PMC Property.38 Benzene was detected at 7.5 million µg/kg. See Cohen Decl., Ex.

 26
      38
 27     Benzene, phenols, napthalene, and 2,4-DIMP are CERCLA hazardous substances.
      See 40 C.F.R. § 302.4. They are substances directly related to operations at the PMC
 28   facility.
                                                   61
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 68 of 74 Page ID #:29358




  1   5, at 55-56, 68, 71, 73 (Waterstone Environmental, Inc., Final Environmental
  2   Characterization Report, Sept. 30, 2013, at 18-19 & Table 3 at 12, 15, 17). This
  3   concentration is an astounding 300,000 times the soil screening level for benzene. See
  4   Mutch Rebuttal Report, Appendix A, at 7; Mutch Report (Docket No. 903-204), at 3-8
  5   to 3-10. Additionally, in 2012, benzene was detected at the property at nearly 3,000
  6   times the soil screening level at 74,000 µg/kg. Id. Napthalene was detected in soils at
  7   1.6 million µg/kg. Id.; Cohen Decl., Ex. 5, at 55-56 (Waterstone Environmental, Inc.,
  8   Final Environmental Characterization Report, Sept. 30, 2013, at 18-19).
  9
            Benzene has been detected in groundwater underneath the property. Cohen
 10
      Decl., Ex. 16, at 194 (Kaman Sciences Corp., Soil and Groundwater Assessment in
 11
      the Vicinity of Tank T-81, Jun. 1988, at 3-5). Napthalene, 2,4-DIMP, and phenol have
 12
      also been detected in groundwater at the property. See Mutch Rebuttal Report, Fig. 2-
 13
      18.
 14
                          b.    The PMC Plume has migrated into OU-2 Groundwater.
 15

 16         Groundwater sampling data from between 1994 and 1999, and for a limited

 17   number of wells until 2004 or 2005, benzene, napthalene, or both, were detected in

 18   wells on the PMC Property and also to the west and southwest of the property just
 19   inside the OU-2 Groundwater eastern boundary and west of the boundary. Mutch
 20   Rebuttal Report, at 2-12 & Fig. 2-18. In other words, benzene and napthalene in
 21   groundwater has migrated off the PMC Property and into OU-2 Groundwater. Phenol
 22   and 2,4-DIMP have migrated offsite as well, and 2,4-DIMP has been detected just
 23   inside OU-2. Id. All four of these compounds, therefore, impacted OU-2 Groundwater
 24   no later than 2004 and perhaps earlier.39 Id.
 25

 26   39
        This data plainly refutes Mr. Vogl’s contention that sampling from groundwater
 27   monitoring wells on Bloomfield Avenue indicate that groundwater contamination
      emanating from the PMC Property has not migrated beyond Bloomfield. It has.
 28   Benzene, napthalene, and 2,4-DIMP have been detected in groundwater samples from
                                                  62
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 69 of 74 Page ID #:29359




  1         Mr. Vogl attempts to rebut this by stating that the chemicals detected most often
  2   in the highest concentrations (what he calls “marker chemicals”) in each plume,
  3   namely, the Omega OU-2 Plume and the PMC Plume, are different, and you see very
  4   few marker chemicals of one plume in the other. This, he argues, establishes that the
  5   two plumes have not commingled or mixed. This is incorrect.
  6
            It is misleading to suggest that the contamination in OU-2 Groundwater is
  7
      limited to just three chemicals: TCE, PCE, and 1,1-DCE, as Mr. Vogl suggests. There
  8
      are more contaminants in OU-2 Groundwater than simply these three. See Mutch
  9
      Rebuttal Report Section 2.5. EPA used the terms “contaminants of concern” and
 10
      “contaminants of potential concern” to represent that larger group of hazardous
 11
      substances, including those found naturally occurring, that are in OU-2 Groundwater
 12
      at concentrations that exceed their respective screening levels. See Opp’n RFJN, Ex.
 13
      2, at 31 (CH2M HILL, Remedial Investigation/Feasibility Study Reports, Operable
 14
      Unit 2, Aug. 2010, at 2-1). Moreover, chemicals that must be addressed by the OU-2
 15
      containment remedy include any hazardous substance that exceeds protective levels,
 16
      regardless of whether that hazardous substance appears on a list that EPA included in
 17
      the 2010 OU-2 Remedial Investigation/Feasibility Study. Opp’n RFJN, Ex. 3, at 55
 18
      (OU-2 Consent Decree (Oct. 6, 2016), Appendix B, at 287). Lists of contaminants
 19
      subject to OU-2 containment remedy can change over time.
 20
                         c.    PMC cannot redraw the boundary of OU-2
 21
                               Groundwater to suit their litigation goals.
 22
            PMC takes issues with how the outer boundaries of OU-2 have been drawn.40
 23
      Mr. Vogl complains that the eastern boundary has been drawn too close to the PMC
 24

 25
      monitoring well MW-12, which is downgradient of Bloomfield. See Mutch Rebuttal
 26   Report, Fig. 2-18.
      40
 27      PMC also takes issue with how Plaintiffs prepared Exhibit B to its complaint. Mr.
      Vogl complains that the exhibit depicts the PMC Property as situated much closed to
 28   the eastern boundary of OU-2 than it really is. This is a distraction. Although
                                                63
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 70 of 74 Page ID #:29360




  1   Property, though he concedes that EPA approved the boundaries.41 Vogl. Decl., at 11;
  2   Opp’n RFJN, Ex. 3, at 52-53 (OU-2 Consent Decree (Oct. 6, 2016), Appendix A, at
  3   273-74). It is obvious why the proximity of the currently drawn boundary would
  4   irritate his client, PMC, but Mr. Vogl is not entitled to gerrymander a new eastern
  5   boundary that is not supported by the data, which is precisely what he has done. The
  6   boundary of OU-2 was not casually selected by EPA without careful consideration or
  7   purpose or without a reasoned basis, as Mr. Vogl appears to think. It was established
  8   in EPA’s 2011 OU-2 Interim Record of Decision, and that boundary forms the basis
  9   for the remedial work required under the March 2017 Consent Order.
 10
            Mr. Vogl justifies his revision by arguing that there is insufficient groundwater
 11
      data to support maintaining the current boundary. See Vogl Decl. ¶¶ 16-17. Even if
 12
      Mr. Vogl is correct, his argument is irrelevant for the purpose of this contribution
 13
      case. However, Mr. Vogl is wrong for several reasons. First, there is sufficient
 14
      groundwater data for the area he excised from the eastern plume boundary. See Mutch
 15

 16

 17   Plaintiffs stand by their demonstrative, PMC protests too much. The exhibit was
      prepared simply to provide the Court with a visual representing the area of Operable
 18   Unit No. 2 and the general locations of each of the source properties at issue in this
 19   case.
      41
         This is not the only time Mr. Vogl has disputed a decision that he does not agree
 20   with. Regarding whether the PMC Plume has reached OU-2 Groundwater, his
 21   employer, Waterstone Environmental Inc., concluded in a 2009 report that the
      “Omega Plume” and the PMC Plume had both impacted a piece of property located a
 22   few hundred feet southwest of the PMC Property. Mr. Vogl did not agree with that
 23   conclusion. Cohen Decl., Ex. 9, at 144, 155-157 (R. Vogl Dep. Tr., at 19:5-7; 134:22
      to 136:23), Ex. 1, at 7-10 (Waterstone Envtl., Inc., Conceptual site model report (Mar.
 24   11, 2009) at 40-42, Fig. 3). Regarding how far the PMC Plume has migrated offsite,
 25   his employer, Waterstone Environmental Inc., concluded in a 2016 report prepared for
      PMC that the plume had migrated downgradient, to the southwest over 1,400 feet, not
 26   the few hundred feet that Mr. Vogl contends is the extent of the plume. Cohen Decl.,
 27   Ex. 9, at 158-159 (R. Vogl Dep. Tr., at 141:1 to 142:18), Ex. 11, at 175 (Waterstone
      Environmental, Inc., Workplan for Three Offsite Groundwater Monitoring Wells
 28   (Nov. 3, 2016) at 10).
                                                  64
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 71 of 74 Page ID #:29361




  1   Rebuttal Report, at 2-20 to 2-21. The area includes a number of former wells that were
  2   sampled in the 1990s from the Oil Field Reclamation Project Study Area (OFRP), an
  3   area that included the PMC Property and a large area to the west of it. Mutch Rebuttal
  4   Report at 2-20; Cohen Decl., Exs. 17, at 200, 298-299 (McLaren-Hart, Oil Field
  5   Reclamation Project Study Area (Jul. 31, 1996), at v, Fig. 4, Fig. 5), 9, at 153-154 (R.
  6   Vogl Dep. Tr., at 100:25 to 101:2). That same data was used by Mr. Vogl’s employer,
  7   Waterstone Environmental, to support installation of offsite wells for the PMC
  8   Property. Mutch Rebuttal Report, at 2-21 (citing Waterstone Environmental, Inc.,
  9   Workplan for Three Offsite Groundwater Monitoring Wells, Nov. 3, 2016).
 10
            Second, Mr. Vogl does not dispute that there is sufficient groundwater data just
 11
      north of his “Area of NO DATA” or that the OU-2 Groundwater just north of that
 12
      supposed data dead zone is contaminated. And yet he offers no explanation as to
 13
      why—even if there had not been a single well in the area of no data, the contaminants
 14
      in the OU-2 Groundwater would stop migrating through it. See Mutch Rebuttal
 15
      Report, at 2-21.
 16
            Third, PMC is essentially asking the Court to redraw the boundaries of OU-2
 17
      Groundwater, at least for purposes of determining liability for PMC. Plaintiffs
 18
      respectfully submit that the Court should decline that request and reject Mr. Vogl’s
 19
      Area of NO DATA theory.
 20

 21                      d.     PMC’s suggestion that remediation has been underway
                                for years is inaccurate.
 22

 23         PMC suggests in their motion that they have taken steps to prevent chemicals

 24   from leaching into OU-2 Groundwater since operations ceased in the early 1990s. See,

 25   e.g., Mot. at 15, 28. Such actions purport to include demolishing the buildings and

 26   capping portions of the property with asphalt. Id. But razing buildings and laying

 27   asphalt is obviously not the same as removing the significant amount of soil

 28

                                                 65
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 72 of 74 Page ID #:29362




  1   contamination that has been there for decades and remains there today. Mutch
  2   Rebuttal Report Section 2.7.
  3
            Beginning in 1993 and continuing for years after PMC took the limited actions
  4
      that Mr. Vogel suggests were sufficient to prevent groundwater contamination,
  5
      California environmental agencies have continued to be very concerned about
  6
      groundwater contamination coming from this site.42 In fact, DTSC has been asking for
  7
      soil and corrective action since 2005. Yet as of 2021, PMC has not yet remediated the
  8
      soil contamination, and this soil contamination is the very reason PMC must
  9
      undertake remediation, so last May, the PMC Defendants submitted a workplan to the
 10
      California Department of Toxic Substances Control (“DTSC”), the governmental
 11
      entity with regulatory oversight of the property. See Cohen Decl., Ex. 3, at 31-37
 12
      (Waterstone Environmental, Inc., Removal Action Workplan (May 22, 2020), at 40-
 13
      46); Mot. at 14-15. PMC also submitted a remedial design implementation plan late
 14
      last year, but it has not yet been approved by DTSC. Mot. at 15.
 15

 16

 17   42
         In February 1993, for example, the Los Angeles Department of Public Works wrote
 18   to the Regional Water Quality Control Board stating: “Based on our previous review,
 19   there is significant soil and groundwater contamination at this site.” Opp’n RFJN, Ex.
      _4, at 59_(C. Sjoberg, County of Los Angeles Dept. of Public Works, Letter to H.
 20   Kang, Regional Water Quality Control Board, Feb. 8, 1993, at 1). Thereafter,
 21   Regional Board continued to request a comprehensive investigation of the full lateral
      and vertical extent of groundwater contamination from PMC. See, e.g., id., Ex. _ (J.
 22   Ross, Regional Water Quality Control Board, Letter to R. Prast, Productol, Inc., April
 23   7, 1998). Then, in August 1998, the Regional Board asked PMC to participate with
      the Regional Board in a group to address the regional groundwater contamination. Id.,
 24   Ex. _, at _ (J. Ross, Regional Water Quality Control Board, Letter to R. Prast,
 25   Productol, Inc., Aug. 5, 1998, at 1). Finally, in 2005, the DTSC sent a letter to PMC
      stating that corrective action was required since the groundwater beneath the facility
 26   and downgradient of the facility was contaminated with PMC-related compounds. Id.,
 27   Ex. _, at _ (E. Matthews, DTSC, Letter to M. Miller, PMC Specialties Group, Inc.,
      Nov. 21, 2005, at 1). As of 2021, while PMC has submitted plans for corrective action
 28   of contaminated soils, no actual remedial work has yet occurred.
                                                 66
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 73 of 74 Page ID #:29363




  1         But even if approved, the planned remedy does not address the groundwater
  2   contamination that has already left the PMC Property and has, or threatens to, impact
  3   OU-2 Groundwater. Cohen Decl., Ex. 3, at 31-37 (Waterstone Environmental, Inc.,
  4   Removal Action Workplan (May 22, 2020), at 40-46). Instead, the remedy PMC is
  5   seeking approval for is focused exclusively upon remediating soils at the PMC
  6   Property and addressing onsite groundwater contamination below the property. Id. In
  7   the meantime, chemicals remain in the soils at the PMC Property, are being released
  8   to groundwater, and are continuing to migrate offsite towards, and into, OU-2
  9   Groundwater.
 10
            In other words, PMC’s suggestion that “everything is under control at the
 11
      Property” and “the PMC Plume will never reach OU-2 Groundwater” is simply not
 12
      accurate. PMC’s motion should be denied.43
 13
       Dated: March 4, 2021                        Lathrop GPM LLP
 14

 15                                                By: /s/ Nancy Sher Cohen
 16                                                    Nancy Sher Cohen
                                                       Ronald Valenzuela
 17                                                    Attorneys for Plaintiffs
 18                                                    Arconic Inc., et al.

 19

 20   43
        Plaintiffs contend that PMC have failed to meet their burden on summary judgment.
 21   However, if there is any doubt regarding whether PMC is responsible for contributing
      to OU-2 Groundwater contamination, an incident in 1981 should dispel that doubt.
 22   Plaintiffs recently learned of a spill of hazardous substances that PMC cannot claim
 23   did not reach OU-2 Groundwater. On June 22, 1981, a railroad car from PMC
      carrying an antioxidant fuel additive consisting of 70% alkyl phenols (primarily 6-
 24   butyl-2,4, xylenol, 20% 2-4 xylenol and 10% miscellaneous hydrocarbons) spilled
 25   over 3,800 gallons of PMC’s hazardous substances along the railroad and unpaved
      railroad track bed. The spill occurred near the corner of Sorensen Ave. and John St.,
 26   which is unquestionably in OU-2. See Opp’n RFJN, Ex. 1, at 8-12 (County of Los
 27   Angeles, Dept. of County Engineer, Investigation Report, Jun. 23, 1981). Plaintiffs
      would, if necessary, seek leave to amend their complaint to allege an “arranger”
 28   theory of liability against PMC.
                                                67
Case 2:14-cv-06456-GW-E Document 948 Filed 03/04/21 Page 74 of 74 Page ID #:29364




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                            68
